IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                                  July 26, 2016 Session

                     STATE OF TENNESSEE v. BILLY HILL

                  Appeal from the Criminal Court for Knox County
                       No. 101915 Steven W. Sword, Judge


               No. E2015-00811-CCA-R3-CD – Filed February 9, 2017


The Defendant, Billy Hill, was convicted by a Knox County Criminal Court jury of
second degree murder, a Class X felony, for the 1986 killing of his mother. See T.C.A. §
39-2-211 (1986) (repealed 1989). The trial court sentenced the Defendant to twenty-four
years‘ confinement. On appeal, the Defendant contends that (1) the trial court erred by
denying his motions to dismiss based upon lost and destroyed evidence, a due process
violation created by the extensive pre-indictment delay, and a violation of his right to a
speedy trial, (2) the trial court erred by allowing improper witness testimony, (3) the trial
court erred by denying his motion for a mistrial after a witness violated a court order
prohibiting testimony about the Defendant‘s alleged violent conduct against the witness,
(4) the trial court erred by refusing to provide a jury instruction relative to the State‘s
obligation to corroborate his statements, and (5) the prosecutor engaged in misconduct
during closing argument. We have also considered whether the statute of limitations for
second degree murder had expired before the commencement of the prosecution.
Although we affirm the Defendant‘s conviction, we remand for the entry of a corrected
judgment reflecting the proper felony classification for second degree murder at the time
of the offense.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed;
                  Remanded for Entry of a Corrected Judgment

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which THOMAS
T. WOODALL, P.J., and CAMILLE R. MCMULLEN, J. joined.

Mike Whalen (on appeal and at trial), Knoxville, Tennessee; Mark Stephens, District
Public Defender; and Julia Gautreau and Christy Murray (pretrial), Assistant District
Public Defenders, for the appellant, Billy Hill.
Herbert H. Slatery III, Attorney General and Reporter; Rachel E. Willis, Senior Counsel;
Charme P. Allen, District Attorney General; Steve Garrett and Phillip Morton, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                         OPINION

        At the trial, Wanda Brown testified that she and Bobbie Hill, who was the victim
and the Defendant‘s mother, had been friends since the 1960s. Ms. Brown and the victim
went to a fair on Friday, September 12, 1986, around 6:00 p.m. and returned to Ms.
Brown‘s home around 10:30 p.m. The victim lived about six miles from Ms. Brown‘s
home, and Ms. Brown assumed the victim drove home when she left that night. The
victim appeared to be in a good mood that night. Ms. Brown said she was unaware the
victim was romantically involved with David Nave at the time of her death but clarified
after reviewing her statement to the police that although she knew the victim was dating
someone, she did not know the man‘s name. Ms. Brown recalled telling the police that
although the victim was thinking about ending the relationship, the man had bought
concert tickets for the victim.

       Ernest Wilson, Jr., testified that he knew the Defendant around the time of the
victim‘s death and that the Defendant frequented an arcade at which Mr. Wilson worked
in the 1980s. He said the Defendant drove a black Camaro at the time and was friends
with Todd Haskins.1 Mr. Wilson recalled that on September 12, he drove a school bus
for a high school football team, that he went to the arcade after he dropped off the
students, and that the Defendant, Mr. Haskins, and ―the Irvin boys‖ were there. The
Defendant, Mr. Haskins, and the Irvin boys left around 9:00 p.m. Mr. Wilson said
Knoxville Police Officers Mike Parker, Vic Voyles, J.D. White, and Tommy Stiles also
frequented the arcade, which was near the victim‘s home. Mr. Wilson left the arcade
between 12:30 and 1:30 a.m., drove past the victim‘s home, and saw three cars parked in
the driveway of the victim‘s home. Mr. Wilson saw the victim‘s car, the Defendant‘s car,
and another black car in the driveway. Mr. Wilson knew the Defendant‘s black car and
noted the Defendant always backed into the victim‘s driveway and parked in the same
place. After reviewing his 1986 police statement, Mr. Wilson recalled telling the police
that the Defendant drove a 300ZX, but he remained adamant he saw the Defendant‘s
black car parked in the driveway. After reviewing his 2011 police statement, Mr. Wilson
agreed he told Knoxville Police Investigator Day that he saw three cars in the driveway,
that he saw the Defendant‘s black car, that another car was gray, and that he did not know
who owned the other two cars. Mr. Wilson had never seen those two cars in the
neighborhood and agreed he told Investigator Day that the Defendant drove a Camaro
IROC or IROC Z. Mr. Wilson was adamant he saw the Defendant‘s car at the victim‘s
home regardless of the make and model.

1
 The witness‘s name appears in the record as Todd Haskins and Todd Haskell. We use Haskins for
consistency.

                                             -2-
       Retired Knoxville Police Officer Larry Gilland testified that he responded to the
victim‘s home on September 14, 1986, and that the Defendant reported finding the
victim. The Defendant reported to Officer Gilland that the victim had been stabbed
multiple times. Although the Defendant was inside the home when Officer Gilland
arrived, two men were outside the home and did not know why Officer Gilland was there.
Officer Gilland and the Defendant spoke on the front porch, and Officer Gilland recalled
the Defendant‘s calm demeanor. The Defendant reported finding the victim inside the
home and thinking a burglary had occurred. The Defendant mentioned a previous
burglary at the home, thought a burglar might have entered the home through a rear
window, and said the window was usually locked and secured with a bar. Officer Gilland
said it was impossible for someone to have entered the home through the window
because it was small and because undisturbed cobwebs and dust were on and around the
window.

       Photographs of the scene showed holes in a door, which the Defendant reported to
Officer Gilland were unrelated to the victim‘s death and were caused by the Defendant‘s
previous ―fits of frustration and rage.‖ A photograph of the bedroom where the victim
was found showed a pried-open lockbox. Officer Gilland said that when the police
searched the home again two months after the killing, the box‘s lock was found just
outside the carport door.

       Retired Knoxville Police Officer Bob Gass testified that he assisted Officer
Gilland in securing the scene. Officer Gass recalled the Defendant‘s demeanor as the
victim was removed from the home by medical personnel and said the Defendant
displayed no emotion and grinned.

       Valarie Mabon, records keeper for the United States Postal Service, testified that
the victim worked for the postal service at the time of her death. The Defendant
submitted claims for the victim‘s unpaid compensation and an application to receive life
insurance benefits, which totaled approximately $70,000.

       Knoxville Police Investigator Jeffrey Day testified that in 2011, he began
investigating the victim‘s killing after speaking to someone who inquired about the
victim‘s death. Investigator Day reviewed the police file, attempted to locate the
witnesses identified in the file, and located new witnesses. Investigator Day was unable
to locate the physical evidence recovered from the scene and the medical examiner‘s
office. The lost evidence included the lockbox, a vacuum cleaner bag, a cassette found
taped to the windshield of a car parked at the scene, hair, the victim‘s blood-soaked
nightgown, keys, blood collected on cotton swabs, and the Defendant‘s knife. The
confiscated knife was not the suspected murder weapon. Investigator Day said no
evidence remained that could have been analyzed for the presence of DNA, and he
conceded the blood evidence could have been analyzed for blood type and gender in
1986, although the analyses were not performed. Investigator Day conceded that

                                           -3-
although fingerprints were on the lockbox found inside the victim‘s home, the
fingerprints did not belong to the Defendant, his wife at the time of the killing, or the
Defendant‘s friend, Mr. Haskins.

       Investigator Day testified that the victim‘s family hired Dale Goin to investigate
the victim‘s killing and that Mr. Goin‘s file was provided to the original investigator,
Tommy Stiles. Although Investigator Day knew the victim had a romantic relationship
with David Nave, Investigator Day did not interview him. Investigator Day did not know
what, if anything, was on the cassette found at the scene and was unsure whether anyone
listened to it at the time of the initial investigation. Investigator Day assumed the cassette
was taped to the victim‘s car between late Friday night and Sunday afternoon when the
Defendant found the victim.

        Investigator Day testified that although Detective Stiles believed the Defendant
killed the victim for financial gain, the Defendant did not have financial problems at the
time of the victim‘s death. The victim‘s family told Investigator Day that the victim
oversaw the Defendant‘s trust fund and provided the Defendant with adequate financial
resources. Investigator Day also learned that the Defendant received additional income
from his partial ownership of a liquor store.

        Investigator Day learned from the Defendant‘s 1986 statement to Detective Stiles
that burglaries occurred in neighborhood where the victim lived and that the perpetrators
of the burglaries were not investigated as possible murder suspects. Investigator Day said
that in 1986, Mr. Wilson identified the car in the victim‘s driveway as a black 300 ZX,
that Detective Stiles may have said the black car was a Camaro, and that in 2011,
Investigator Day may have asked Mr. Wilson whether the black car was an IROC Z. The
victim drove a 300 ZX at the time of her death.

        Knox County Sheriff‘s Lieutenant Steven Patrick provided Knox County
Detention Center records regarding the Defendant and Julio Allen. The records reflect
that the Defendant and Mr. Allen were confined in the same jail pod between October 21,
2013, and December 26, 2013.

       Julio Allen testified that he met the Defendant at the jail in late October 2013. Mr.
Allen had previous state and federal felony convictions and had served time in prison.
He was on parole in Illinois at the time of the trial for attempted armed robbery and had
convictions for aggravated unlawful use of weapon and aggravated battery in Illinois.
His latest conviction related to unlawful possession of a firearm, and he knew he faced
possible consecutive sentences relative to the firearm conviction, the Illinois attempted
armed robbery conviction, and his pending Knox County matter. In September 2013, Mr.
Allen was charged with aggravated assault in Knox County, and he was unable to obtain
release pending resolution of the case.


                                             -4-
        Mr. Allen testified that he and the Defendant discussed the charges that led to their
respective incarcerations and that the Defendant told Mr. Allen he was in jail ―because of
this b---- that got killed.‖ Ultimately, the Defendant asked Mr. Allen for assistance with
his case because of Mr. Allen‘s experience with the criminal justice system. Mr. Allen
told the Defendant he would need to know the events leading to the Defendant‘s charges,
and the Defendant reported that he ―made a mistake‖ more than twenty years earlier.
When Mr. Allen asked about the mistake, the Defendant said that ―[he] killed [his]
mother‖ for insurance money, that he was using drugs at the time of the killing, and that
he and the victim had ―a falling out.‖ Mr. Allen stated that the Defendant claimed that he
did not have any money, that he ―lost it,‖ that he stabbed the victim five or six times, that
he went home wearing bloody clothes, and that he told his then-wife what occurred. The
Defendant told Mr. Allen that he made the scene look like a robbery, that he broke into a
lockbox, and that he took about $4,000 of the victim‘s property. The Defendant reported
inheriting approximately $60,000, after other family members received shares, and said
his then-wife never reported him to the police because she was under the influence of
drugs at the time of the killing.

      Mr. Allen testified that he provided the information he learned from the Defendant
to Investigator Day because he hoped the State would consider his cooperation in
determining how to resolve his pending criminal charges. He denied having been
promised anything in exchange for his testimony.

       Barbara Hill Holsinger, the Defendant‘s second former wife, testified that she and
the Defendant had a daughter in 1991. Ms. Holsinger said she became scared of the
Defendant because he prevented her from having contact with anyone, including her
family. She said that they argued in September or October 1991 and that she suffered
injuries as a result. Ms. Holsinger said that during the incident, the Defendant told her
that he had stabbed the victim to death and that he would get away with killing Ms.
Holsinger. She said the Defendant stated that he made the victim‘s killing look like a
burglary by making it appear as though someone had entered the victim‘s home through
the laundry room window and had ―rummaged through‖ the home. She said the
Defendant mentioned ―something about a lockbox and . . . bonds or something like that.‖
She said the Defendant told her that he left a lockbox outside the home also in an effort to
make the killing look like a burglary. Ms. Holsinger stated that the Defendant told her
that he waited in a bedroom closet for the victim to arrive home, waited for the victim to
change her clothes, jumped out of the closet, and began stabbing the victim.

       Ms. Holsinger testified that the Defendant also told her that he believed the victim
was killed because the victim requested the investigation into the Defendant‘s father‘s
suicide be reopened. Ms. Holsinger and the Defendant divorced in 1994, and she
admitted that she did not participate in the proceedings and that she did not contest the
Defendant‘s having custody of their daughter. Ms. Holsinger admitted she stayed
overnight at the Defendant‘s home when she had child visitation with her daughter.

                                            -5-
       Shannon Wells, the Defendant‘s first wife, testified that she and the Defendant met
when they were teenagers, that they fell in love and wanted to get married, that her
parents would not consent for them to marry, that she ran away from her parents‘ home in
Alabama, and that she and the Defendant began living with the victim. Ms. Wells and
the Defendant eventually married with her parents‘ consent in June 1986. Ms. Wells and
the Defendant continued living with the victim for a period of time but later moved to an
apartment.

       Ms. Wells testified that the Defendant treated the victim poorly, frequently asked
the victim for money, and became angry when the victim did not do as he asked. Ms.
Wells heard the Defendant refer to the victim as a ―b----‖ when he became angry. Ms.
Wells heard the Defendant tell the victim that he blamed the victim for his father‘s
suicide. Ms. Wells said that when the Defendant‘s father died, the Defendant inherited a
large amount of money but that the money was provided to the Defendant in monthly
installments and was overseen by the victim, who was the executrix of the Defendant‘s
father‘s estate. Ms. Wells said that the Defendant and the victim argued frequently about
the money and that the Defendant asked the victim for money if he needed money
beyond his monthly distribution. Ms. Wells recalled that at some point, the Defendant
wanted a new vehicle but that the victim would not ―sign‖ for the money. The Defendant
became angry and thought the victim was spending his money. The Defendant also
mentioned to Ms. Wells that the victim kept bonds in a lockbox inside the victim‘s home
and that although the bonds were in the Defendant‘s name, the victim‘s signature was
required to cash them.

       Ms. Wells testified that on September 12, 1986, she and the Defendant lived in a
Knoxville apartment. She recalled that the Defendant returned home with Mr. Haskins
around midnight and that the men were agitated and frantic. She heard Mr. Haskins say,
―Oh, f---, oh f--- . . . what are we going to do,‖ and the Defendant‘s telling Mr. Haskins to
―shut up‖ because the Defendant needed to think. Ms. Wells said that she saw blood on
the Defendant‘s clothes and that when she asked what was wrong, the Defendant said,
―[T]he b---- made me do it.‖ The Defendant grabbed clothes, garbage bags, and cleaning
items and said he needed to clean his car, and the Defendant and Mr. Haskins left. Ms.
Wells said that the Defendant returned home between 4:00 and 5:00 a.m. and that he
wore different clothes, was calm, and went to sleep.

       Ms. Wells testified that sometime around the time the victim‘s body was
discovered, the Defendant told Ms. Wells to tell the police that she went fishing with him
on the night of the killing. Ms. Wells recalled the Defendant‘s stating she would be sorry
if she did not tell the police they were fishing. Days after the police finished processing
the scene, the Defendant and Ms. Wells returned to the victim‘s home. Ms. Wells
recalled that the Defendant gathered items he wanted, that he was not emotional, and that
he ordered her to clean the victim‘s bedroom. Ms. Wells said that sometime after the
victim‘s death, the Defendant grabbed her hair, put a knife to her throat, and said, ―[Y]ou

                                            -6-
know what happened to my mother, you don‘t think I‘ll hesitate for a second with a w----
like you.‖ She said she was terrified. She recalled other instances in which the
Defendant threatened to harm her family if she told the police what occurred on the night
of the victim‘s death. Ms. Wells returned to her family in Alabama about one month
after the killing. She said that after she returned to Alabama, she began working at
Walmart. She recalled one occasion in which she received a telephone call while at
work. She answered the call and said the Defendant told her ―you didn‘t think I couldn‘t
find you, did you? I‘ll always be able to find you.‖ She said that the Defendant laughed
and that she ended the call.

       Ms. Wells testified that she initially told the police she and the Defendant were
fishing at the time of the victim‘s death but that she returned to Knoxville in December
1986 for a second interview. Although Ms. Wells did not tell the police everything that
transpired on the night of the killing, she told the police that she and the Defendant were
not fishing and that the Defendant was capable of killing the victim. She said she did not
provide the police with any details because the Defendant knew where she lived and
worked in Alabama. She said that was her last contact with the police until 2011. She
said that in 2011, Investigator Day contacted her and that she agreed to speak with him
about the night of the victim‘s death. Ms. Wells told Investigator Day that the Defendant
came home on the night of the killing with blood on his clothes.

        Ms. Wells testified that on Sunday morning before the victim‘s body was
discovered, the Defendant left to play football with his friends. She said that the
Defendant asked if she knew where he could find the football and that she told him it was
at the victim‘s house. She said that the Defendant left and that the police arrived at their
apartment around 7:00 p.m. She agreed she told the police that she and the Defendant
were fishing on Friday night. She said that when the police searched their apartment,
stolen goods were found and that she, the Defendant, and the Defendant‘s friend were
charged with possession of stolen goods. She said that she returned to Knoxville to
address the criminal charge and that she spoke to the police about the victim‘s killing.
She said that the police knew she had nothing to do with the stolen goods and dismissed
the charge and that she decided to tell the police that the Defendant was not with her on
the night of the victim‘s death. She did not know the police suspected that she was
involved in the killing and that she and the Defendant created mutual alibis.

       Ms. Wells testified that although she told the police in December 1986 that she
believed the Defendant was capable of killing the victim, she did not tell the police the
Defendant and the victim argued about money. Ms. Wells agreed the victim called her
on the night of the killing because the victim had fair tickets. She said that on the night
of the killing, the Defendant did not leave blood inside their apartment and that she only
saw blood on his hands and clothes. She said that the Defendant probably knew she
knew what he had done and that the Defendant also knew she was terrified of him. She


                                            -7-
agreed the Defendant did not say, ―I did it.‖ Ms. Wells stated that she did not know Ms.
Holsinger existed until the trial and that she had never heard the name Julio Allen.

       Dr. Darinka Mileusnic-Polchan, Chief Medical Examiner, testified that Dr.
Frances Patterson performed the victim‘s autopsy in 1986. Dr. Mileusnic-Polchan
reviewed the autopsy report and corresponding materials and concluded that the victim
suffered six stab wounds to the chest above the heart, two of which went through the
heart, and ―slashes‖ to the upper chest and lower neck. The victim also suffered blunt
force trauma to the forehead, right eye, and right ear and suffered abrasions, scrapes, and
bruises to the neck and chin area that were consistent with choking. Dr. Mileusnic-
Polchan concluded that stab wounds were the primary cause of death.

       Dr. Mileusnic-Polchan concluded, based upon the condition of the victim‘s body,
that the time of death was more than one day before the victim was found. The victim
displayed defensive wounds on her right hand. Dr. Mileusnic-Polchan concluded that the
stabbing occurred when the victim was on or around the bed, that the victim could have
been upright when the incident occurred, and that most of the stab wounds were inflicted
when the victim was lying down. She noted that the bedroom did not contain much
blood due to the nature of the stab wounds and said that tissue tended to close slightly
once a knife was removed, causing internal bleeding, not blood spurts.

        The defense recalled Investigator Jeffrey Day who confirmed that Ms. Wells told
him that she knew something had occurred on Sunday after the victim‘s death because
the police came to her and the Defendant‘s apartment. Investigator Day agreed Detective
Stiles believed the Defendant and Ms. Wells created alibis for each other.

       Upon this evidence, the Defendant was convicted of second degree murder and
received a twenty-four-year sentence. This appeal followed.

                               I.     Motions to Dismiss

       The Defendant filed multiple motions to dismiss the indictment, which the trial
court denied. The motions relevant on appeal relate to the loss or destruction of the
physical evidence, to violations of the Defendant‘s due process right to a fair trial
because of the pre-indictment delay, and to a violation of his right to a speedy trial.

               A.     Destruction of Evidence & Pre-Indictment Delay

       The Defendant sought a dismissal of the indictment pursuant to State v. Ferguson,
2 S.W.3d 912 (Tenn. 1999), based upon the destruction or loss of the physical evidence
collected at the crime scene in 1986. In a separate but related motion to dismiss the
indictment, the Defendant argued that his due process right to a fair trial had been
violated because of the extensive pre-indictment delay. He asserted that the pre-

                                            -8-
indictment delay resulted in the loss of exculpatory evidence and the unavailability of
many witnesses, who had died since the offense.

       At the motion hearing, the parties stipulated that on September 14, 1986, evidence
was obtained by law enforcement at the victim‘s home but was at an unknown date lost
or destroyed. The missing evidence included a lockbox and its contents, a vacuum
cleaner bag with its contents, hairs and fibers, a cassette with latent fingerprints, the
victim‘s nightgown and undergarments worn at the time of her death, clothes the victim
wore before changing into her undergarments on the night of the murder, and a
pocketknife and miscellaneous keys. The parties also stipulated that additional evidence
obtained during the investigation was lost or destroyed, which included a red plastic knife
found near the victim‘s home, a knife obtained from the Defendant‘s home, and the
recording of the Defendant‘s 9-1-1 call. The parties stipulated that the only photographs
maintained by the police that showed the missing evidence depicted the victim in her
nightgown, the lockbox and its cylinder, the cassette that was taped to a car window, and
the vacuum. The parties stipulated that no analysis of the physical evidence was
performed, except that latent fingerprints were removed from the cassette, lockbox, and
vacuum and that the knife obtained from the Defendant was negative for the presence of
blood.

       The parties stipulated Todd Haskett, Detective Tommy Stiles, Carl Ervin, Dale
Goin, and David Nave were deceased at the time of the proceedings, although they were
relevant trial witnesses. Likewise, although the following witnesses were interviewed by
the police, no recording of the interviews existed: David Nave, Kevin Wilkes, Doug
Giles, Rex Allen Ervin, Larry Gilland, Carl Ervin, Nancy Ervin, Paul Yarber, Charles
Hope, Randy David, David Day, Susan Breeding,2 Jeffery Scott Massey, Greg Holt, and
Carla Tidmore. The parties stipulated that Shannon Wells, David Nave, Carl Ervin, Tony
Gray underwent polygraph examinations, that the police file indicated some of the
questions asked and the examiner‘s findings, and that the recordings were not available.

       Defense counsel argued that all of the physical evidence obtained during the 1986
investigation had been lost or destroyed. Counsel noted that the forensic evidence could
have been tested for the presence of DNA based upon scientific advancements since the
killing and discussed the deaths of numerous witnesses. Counsel argued that the
Defendant‘s alibi witness, Ms. Breeding, who would have placed the Defendant at a
convenience store at the time of the killing, had died the previous year. Counsel noted
that Ms. Breeding provided her statement to Detective Stiles and that Ms. Breeding‘s
testimony would have contradicted Shannon Wells‘s proposed trial testimony. Counsel
contended that the lost evidence, in conjunction with the deceased witnesses, deprived the
Defendant of his right to a fair trial.

2
 The witness‘s name appears in the record as Susan Breeding and Susan Breeden. We use Breeding for
consistency.

                                                -9-
        Walter Davis, an investigator for the public defender‘s office, testified that he
interviewed Frank Denny, the victim‘s next-door neighbor, who could not recall any
details about the night of the killing. Mr. Denny reported that he recalled providing the
police with a statement, that he did not recall the substance of his statement, and that
whatever he told the police at the time of the killing was accurate. At the time Mr. Davis
spoke with Mr. Denny, Mr. Denny could not recall what cars, if any, were parked at the
victim‘s home. Mr. Denny recalled, though, that the Defendant and his friends
frequented the victim‘s home.

       Detective Tommy Stiles‘s investigative report detailed the detective‘s
investigation between September 14, 1986 and October 3, 1986. In relevant part, the
report noted that latent fingerprints were taken from the metal lockbox found in the
victim‘s bedroom but that the fingerprints did not belong to the victim, the Defendant, or
Ms. Wells.

       A transcript of Detective Stiles‘s interview of Jean Weaver reflected that Ms.
Weaver stated the victim feared the Defendant and thought the Defendant was going to
kill her. Ms. Weaver discussed the victim‘s relationship with David Nave and said the
victim was planning to end the relationship because the victim did not love Mr. Nave,
although the couple had a good relationship. Ms. Weaver said that although Mr. Nave
wanted a serious relationship, the victim only wanted a casual relationship and that the
victim felt comfortable enough with Mr. Nave to discuss with him the problems she was
having with the Defendant. Ms. Weaver recounted the victim‘s finding the Defendant
and his wife using cocaine in the victim‘s home, the victim‘s throwing away the drugs,
and the Defendant‘s becoming angry. Ms. Weaver recalled another incident in which the
Defendant became angry, choked the victim, and broke the victim‘s vacuum cleaner. Ms.
Weaver stated that the victim discussed finding another place to live in an effort to avoid
the Defendant.

       Ms. Weaver stated that anytime the Defendant became angry with the victim, the
Defendant always ―knocked her around‖ and said the victim should have been the person
who died, not the Defendant‘s father. The victim told Ms. Weaver that the Defendant
struck the victim numerous times. Ms. Weaver said the Defendant always wanted money
from the victim and became angry when the victim did not provide it. At some point, the
Defendant took a few bonds from the victim‘s home without her permission. The victim
confronted the Defendant and attempted to explain that although the Defendant‘s name
was on the bonds, the bonds became solely his upon her death. Ms. Weaver said the
victim stored the bonds in the glove compartment of the victim‘s car after the incident,
which was consistent with Detective Stiles‘s finding the bonds in the victim‘s car.

       The trial court denied the Defendant‘s motion to dismiss relative to the lost or
destroyed evidence and portions of the police investigative file from the initial
investigation. The court determined that the State had no duty to preserve the lost or

                                           -10-
destroyed evidence. Relative to the vacuum cleaner bag, hair, and fibers that were
collected and lost, the court found that no evidence showed the items possessed ―apparent
exculpatory value‖ and that even if Mr. Nave‘s DNA was found on the items, such
evidence would not have exculpated the Defendant because Mr. Nave had been dating the
victim and had been inside the victim‘s home. Relative to the cassette found taped to the
victim‘s car and apparently left by Mr. Nave, the court found that no evidence showed
the cassette possessed exculpatory value. Relative to the remaining missing evidence, the
court found the items possessed ―no readily apparent exculpatory value.‖ The court
noted that no evidence showed that the victim‘s clothes contained DNA evidence and that
any DNA from Mr. Nave would have had little significance because of his relationship
with the victim. The court found that relative to the lockbox, the knife from the victim‘s
home, the knife obtained from the Defendant, and the keys and pocket knife from the
victim‘s home, no evidence showed the items possessed any apparent exculpatory value
or were material to the defense. As a result, the court concluded that the lost evidence
was not constitutionally material.

       The trial court determined that no evidence showed why or how the evidence was
lost or destroyed and noted that it was not surprising evidence would have been lost
during a twenty-five-year period. The court found, though, that the State‘s failure to
maintain the evidence was negligent and that the negligence weighed in favor of the
Defendant.

       The trial court found that the portions of the police investigative file showed that
―subsequent testing and investigation demonstrated a lack of either inculpatory or
exculpatory information.‖ The court noted that some of the items were negative for
fingerprints and that the knife obtained from the Defendant was negative for blood. The
court said the hairs and fibers were of little value. The court found that based upon the
defense theory that Mr. Nave committed the offense, the fibers and hairs were of little
significance because Mr. Nave had been inside the victim‘s home. The court noted that
none of the missing items were the basis for the charge against the Defendant.

       The trial court determined that the State‘s case was based almost entirely upon the
Defendant‘s former wives‘ statements to the police and that the remaining evidence,
including the lost evidence, had comparatively little value. The court noted that the
defense had sufficient information to cross-examine the witnesses and determined that
the Defendant had not been denied his right to a fair trial, despite the lost or destroyed
evidence.

       The trial court also denied the Defendant‘s motion to dismiss on the basis that the
Defendant‘s due process rights were violated by the extensive pre-indictment delay. In
analyzing the factors delineated in State v. Gray, 917 S.W.2d 668 (Tenn. 1973), and State
v. Utley, 956 S.W.2d 489 (Tenn. 1997), the court found that the twenty-six-year delay
between the victim‘s killing in 1986 and the commencement of prosecution in 2012 was

                                           -11-
sufficient to raise due process implications. Relative to prejudice created by the delay,
the court noted that the Defendant argued he was prejudiced because of the lost memory
of witnesses, lost exculpatory testimony as a result of witnesses‘ deaths, and lost
evidence. The court noted that Dale Goin‘s investigative report reflected that Frank
Denny saw a car at the victim‘s home around that time of the killing and that Mr. Denny
thought the car belonged to David Nave, the victim‘s boyfriend. Mr. Denny could not
recall this statement when interviewed by Mr. Goin in 2012. The court found that
although Mr. Denny‘s statement to Mr. Goin might ―potentially place‖ another person at
the victim‘s home, the loss of the evidence was ―only slightly prejudicial‖ in the context
of a due process claim. The court found that other ―sources of information‖ showed the
victim and Mr. Nave were dating at the time of the killing. Likewise, the court noted that
Mr. Goin‘s report reflected that Mr. Denny never saw Mr. Nave enter or leave the
victim‘s home and that Mr. Denny only saw the car in the driveway around 10:00 a.m.
the day after the killing. The court found that any testimony Mr. Denny could have
provided had slight significance and that Mr. Denny‘s memory might have been
refreshed upon questioning at the trial.

       Relative to the witnesses who had died since the initial investigation, the trial court
found that no recording of their police interviews existed. The court found, though, that
the Defendant failed to show any prejudice and that the Defendant had presented ―mere
speculation‖ about the information possessed by the relevant witnesses.

        Relative to whether the delay in the proceedings was intentional or whether the
State had a reckless disregard for the prejudicial effect of the delay, the court concluded
that the Defendant was not entitled to relief. The court found that the Defendant was the
sole suspect at the time of the offense and remained the sole suspect. The court found
that the State decided not to seek criminal charges against anyone at the time of the
killing, that the investigation stalled, and that the investigation was not renewed until
2011. The court found that it was during the subsequent investigation that the State
obtained statements from the Defendant‘s former wives implicating the Defendant in the
victim‘s death. The court stated, ―In plain and simple language, the State did not have
sufficient evidence to prosecute the Defendant for 25 years, even if they had wanted to do
so.‖ Therefore, the court found that the delay was caused by the police having
insufficient evidence and that the State promptly obtained an indictment after the new
evidence was obtained. The court found that the delay was reasonable under the
circumstances, not the result of the State‘s attempting to obtain a tactical advantage.

1. Lost or Destroyed Evidence

       The Defendant contends on appeal that the trial court erred by denying his motion
to dismiss. He argues that the hairs and fibers, the victim‘s clothes, and the lockbox were
not examined by the defense, that the evidence could have been analyzed for the presence
of DNA with scientific advancements, and that the evidence was necessary for trial

                                            -12-
preparation. He maintains that had he been able to analyze the evidence for fingerprints
and DNA, possible suspects could have been identified, including Mr. Nave, a burglar, or
another unknown person. The State contends that it did not have a duty to preserve the
evidence, that the evidence had no apparent exculpatory value, and that the evidence was
constitutionally ―insignificant.‖

       The Due Process Clause of the Fourteenth Amendment to the United States
Constitution and article I, section 8 of the Tennessee Constitution afford every criminal
defendant the right to a fair trial. See Johnson v. State, 38 S.W.3d 52, 55 (Tenn. 2001).
As a result, the State has a constitutional duty to furnish a defendant with exculpatory
evidence pertaining to his guilt or lack thereof or to the potential punishment faced by a
defendant. See Brady v. Maryland, 373 U.S. 83, 87 (1963).

      Our supreme court has held that the State has a duty to preserve discoverable
evidence when the evidence

      might be expected to play a significant role in the suspect‘s defense. To
      meet this standard of constitutional materiality, evidence must both possess
      an exculpatory value that was apparent before the evidence was destroyed,
      and be of such a nature that the defendant would be unable to obtain
      comparable evidence by other reasonably available means.


Ferguson, 2 S.W.3d at 917 (quoting California v. Trombetta, 467 U.S. 479, 488-89
(1984)); see Tenn. R. Crim. P. 16 (discoverable evidence); see also State v. Merriman,
410 S.W.3d 770, 779 (Tenn. 2013). The supreme court has said that the proper inquiry
involves, first, determination of whether the State had a duty to preserve the evidence.
Ferguson, 2 S.W.3d at 917. This duty to preserve applies to ―potentially exculpatory‖
evidence. Merriman, 410 S.W.3d at 793 (citing Ferguson, 2 S.W.3d at 917). If the State
failed to fulfill the duty, three factors must be considered:

      1. The degree of negligence involved;

      2. The significance of the destroyed evidence, considered in light of the
         probative value and reliability of secondary or substitute evidence that
         remains available; and

      3. The sufficiency of the other evidence used at trial to support the
         conviction.




                                          -13-
Id. The supreme court has said that in evaluating these factors:

       [T]he central objective is to protect the defendant‘s right to a fundamentally
       fair trial. If, after considering all the factors, the trial judge concludes that a
       trial without the missing evidence would not be fundamentally fair, then the
       trial court may dismiss the charges. Dismissal is, however, but one of the
       trial judge‘s options. The trial judge may craft such orders as may be
       appropriate to protect the defendant‘s fair trial rights. As an example, the
       trial judge may determine, under the facts and circumstances of the case,
       that the defendant‘s rights would best be protected by a jury instruction.

Id. A trial court‘s application of the Ferguson factors involves a constitutional issue, and
our supreme court has concluded that the proper standard of review on appeal concerning
the fundamental fairness of a trial is de novo. Merriman, 410 S.W.3d at 791.

       The record reflects that the physical evidence obtained at the crime scene was lost
or destroyed for an unknown reason and at an unknown time. The only forensic evidence
obtained from the items seized was latent fingerprints from the cassette, lockbox, and
vacuum cleaner. The latent fingerprints obtained from the metal lockbox found in the
victim‘s bedroom did not belong to the victim, the Defendant, or the Defendant‘s then-
wife Shannon Wells. Also, no blood was detected on a knife, and it was not considered
the murder weapon. The remaining evidence was not analyzed before it was lost or
destroyed.

       The defense argued that the seized evidence could have been further analyzed due
to scientific advancements in DNA technology since the time of the killing. The
Defendant‘s theory of the case was that someone other than the Defendant entered the
home and killed the victim. As the Defendant argues in his brief, one potential suspect
was Mr. Nave, who was romantically involved with the victim at the time of her death.
Witness statements reflect that the victim was thinking of ending her relationship with
Mr. Nave, and the police investigation showed Mr. Nave taped a cassette to the victim‘s
car on the night of the killing. Other potential suspects included a burglar, based upon
recent burglaries in the victim‘s neighborhood, and an unknown person who had no
connection to the burglaries. Although the trial court correctly found that forensic
evidence of Mr. Nave‘s presence inside the victim‘s home might not have exculpated the
Defendant of the victim‘s homicide because Mr. Nave had previously been inside the
victim‘s home, the presence of Mr. Nave‘s DNA, or anyone else‘s DNA, on the victim‘s
clothes or body at the time of her death could have implicated someone other than the
Defendant. We note that the victim declined to spend the evening with Mr. Nave on the
night of the killing and decided to spend time with Ms. Brown, in whom the victim
confided she was thinking of ending the relationship. Any forensic evidence linking
anyone, including Mr. Nave, to the clothes the victim wore that night, to her nightgown,
or to her body would have been potentially exculpatory evidence. We note that in its

                                              -14-
brief, the State acknowledges the evidence was obtained because it was ―possibly
significant.‖ It is the potential for exculpatory evidence that triggers, in part, the duty to
preserve. See Merriman, 410 S.W.3d at 793; Ferguson, 2 S.W.3d at 917. Furthermore,
the Defendant had no ability to obtain comparable evidence from another source. Any
photographs of the items remaining after twenty-six years would not have permitted
scientific forensic analyses of the relevant evidence. Therefore, we conclude that the
State had a duty to preserve the evidence because the evidence might have shown the
presence of DNA belonging to someone other than the Defendant.

       Relative to the cassette taped to the victim‘s car, we note that no evidence shows
the investigating officers listened to the cassette before it was lost or destroyed, that the
contents of the cassette are unknown, and that it is impossible to determine whether the
evidence exculpated or inculpated the Defendant or anyone else. Because the
investigating detective did not listen to the cassette or document its contents, it is
problematic to conclude that the cassette did not possess any evidentiary value. It is
likewise problematic to determine the cassette did not possess exculpatory evidence
without knowing its contents. A conclusion that the cassette has no value when it is
impossible to know what evidence, if any, the cassette contained is illogical and invites
the potential for police misconduct.

        Regarding the remaining Ferguson factors, the State concedes that it was negligent
in failing to maintain the evidence after it was seized, and the trial court properly found
that the State was negligent in this regard. See Ferguson, 2 S.W.3d at 917 n.10 (stating
that negligence is presumed from lost evidence). Relative to the significance of the lost
or destroyed evidence, we note again that had the evidence been preserved, it might have
shown forensic evidence connected to the Defendant or to someone else. Although the
original police file noted that ―subsequent testing and investigation demonstrated a lack
of either inculpatory or exculpatory information,‖ the record only reflects that some latent
fingerprints were obtained, none of which belonged to the Defendant, and that some
items were analyzed for the presence of blood. None of the items were analyzed for
blood type. Also, scientific advancements in the area of DNA evidence might have
revealed additional information on those items previously examined and on evidence
never analyzed by law enforcement. Although the court found that the hairs and fibers
were of little value, the court did not explain the basis for its finding. We acknowledge,
though, that other evidence showed the Defendant‘s car at the victim‘s home around the
time of the killing, that the Defendant was violent toward the victim, that the victim was
scared of the Defendant, and that the victim, to a certain extent, controlled the
Defendant‘s trust fund, which evidence showed was a source of contention between the
victim and the Defendant. We conclude that the lost or destroyed evidence had some
significance.




                                            -15-
        Relative to the sufficiency of the convicting evidence, we conclude that none of
the evidence was used during the State‘s case-in-chief. The State‘s case centered on the
Defendant‘s incriminating statements to his former wives and to Julio Allen. Mr. Allen
testified that the Defendant reported stabbing the victim five to six times, staging the
victim‘s home to look as though a robbery had occurred, and killing the victim for life
insurance proceeds. Ms. Hoslinger, the Defendant‘s second wife, testified that the
Defendant admitted killing the victim inside her bedroom after she changed into her
nightgown and admitted opening the laundry room window and rummaging through the
home to make it look as though a burglary occurred. These statements were corroborated
by the medical examiner‘s testimony regarding the stab wounds, by photographs of the
crime scene, by Officer Gilland‘s testimony about the Defendant‘s suggesting the killing
occurred during a burglary and asking the officer to look at the opened laundry-room
window, and by the victim‘s life insurance policy reflecting the Defendant was the
beneficiary. We note, though, that the defense cross-examined Mr. Allen and the
Defendant‘s former wives, highlighting their inconsistent statements and motives to
provide untruthful testimony against the Defendant.

       Upon balancing these factors, we conclude that the lost or destroyed evidence
implicated the Defendant‘s right to a fundamentally fair trial. The question becomes one
of the proper remedy to preserve the Defendant‘s right to a fair trial. In this regard, we
conclude that the trial court did not abuse its discretion in denying the Defendant‘s
motion to dismiss the indictment because the relevant evidence was not used to implicate
the Defendant in the victim‘s killing, because the remaining evidence was sufficient to
support the conviction, and because the Defendant possessed sufficient information to
impeach the credibility of the State‘s primary witnesses. We note that after the defense‘s
closing argument, a bench conference was held in which the trial court told counsel that it
had omitted the Ferguson jury instruction regarding the duty to preserve evidence. Upon
revising the final jury instruction to include the duty to preserve evidence, however,
defense counsel was permitted to address the issue in his closing argument before the
State‘s rebuttal closing argument. The record reflects that the court provided the pattern
jury instruction regarding the State‘s duty to gather and preserve evidence. See T.P.I.—
Crim. 42.23 (19th ed. 2015).

        The jury was aware the police collected but lost potentially important evidence,
and the jury‘s verdict reflects it credited the witness testimony regarding the Defendant‘s
admissions and incriminating statements despite the lost evidence and the defense‘s
impeachment of the witnesses. A dismissal of the indictment was not required in order to
protect the Defendant‘s right to a fundamentally fair trial. The Defendant is not entitled
to relief on this basis.




                                           -16-
2. Pre-Indictment Delay

       Although the Defendant argued before the trial court that the pre-indictment delay
violated his due process right to a fair trial, he frames the argument in his appellate brief
as a violation of his Sixth Amendment right to a speedy trial because of a pretrial delay.
See Barker v. Wingo, 407 U.S. 514, 530 (1972); State v. Baker, 614 S.W.2d 352, 355
(1981). However, the record reflects that the Defendant did not assert his Sixth
Amendment right to a speedy trial in his motion to dismiss or at the motion hearing and
that the trial court did not render a judgment regarding a speedy trial violation. Rather,
the Defendant contended that his due process right to a fair trial had been violated by the
extensive pre-indictment delay because of the lost or destroyed evidence and the deaths
of potential trial witnesses. We note that a pre-indictment delay does not violate a
defendant‘s Sixth Amendment right to a speedy trial. See State v. Dykes, 803 S.W.2d
250, 255 (Tenn. Crim. App. 1990). In any event, we consider only whether the
Defendant‘s due process right to a fair trial was violated by the pre-indictment delay. To
the extent that the Defendant argues that a speedy trial violation occurred, the issue is
waived because it was not raised in the trial court. See T.R.A.P. 36(a).

        The Fifth and Fourteenth Amendments to the United States Constitution and
article I, section 8 of the Tennessee Constitution provide a criminal defendant with the
right to due process. A delay between the commission of an offense and the initiation of
formal proceedings may violate the right to due process. State v. Gray, 917 S.W.2d 668,
671 (Tenn. 1996).

       Before an accused is entitled to relief based upon the delay between the
       offense and the initiation of adversarial proceedings, the accused must
       prove that (a) there was a delay, (b) the accused sustained actual prejudice
       as a direct and proximate result of the delay, and (c) the State caused the
       delay in order to gain tactical advantage over or to harass the accused.

Dykes, 803 S.W.2d at 256; see State v. Utley, 956 S.W.2d 489, 495 (Tenn. 1997); United
States v. Marion, 404 U.S. 307 (1971). Prejudice to a defendant is the most critical
factor. State v. Gilley, 297 S.W.3d 739, 755 (Tenn. Crim. App. 2008).

       The record reflects that the offense occurred in September 1986 but that the
Defendant, who was the sole suspect from the time of the killing, was not indicted for
first degree murder until April 2012. The Defendant has established a lengthy pre-
indictment delay that implicates the due process right to a fair trial.

       Relative to prejudice to the Defendant as a result of the delay, the record
establishes that the physical evidence was lost or destroyed, some of which was never
analyzed and some of which was only analyzed for the presence of blood and latent
fingerprints, and that the defense was unable to analyze this evidence to support its theory

                                            -17-
that someone other than the Defendant killed the victim, most notably Mr. Nave or an
unknown assailant. Likewise, the parties stipulated that multiple people had died during
the pre-indictment delay, including Detective Tommy Stiles, the original investigator,
Mr. Nave, the victim‘s boyfriend, Dale Goin, the victim‘s family‘s private investigator,
and Todd Haskins, the Defendant‘s friend who some suspected was involved in the
victim‘s killing. The trial court found that the Defendant was ―slightly prejudiced‖ by the
passage of time relative to witnesses who were still living but whose memories had
faded. Frank Denny told the police at the time of the killing that he thought he saw Mr.
Nave‘s car at the victim‘s home the day after the killing but could not recall providing
this information to the police when he was interviewed by Mr. Goin in 2012. The court
correctly found that Mr. Denny never told the police that he saw Mr. Nave enter or leave
the home on the night of the killing and that even if Mr. Denny‘s memory could have
been refreshed, any testimony had only slight significance. Relative to the witnesses who
had died since the initial investigation, the trial court found that no recording of their
police interviews existed. The court found, though, that the Defendant failed to show any
prejudice and that the Defendant had presented ―mere speculation‖ about the information
possessed by the relevant witnesses.

       In any event, the Defendant failed to establish that the pre-indictment delay was
caused by the State in order to gain tactical advantage over or to harass the Defendant.
The record supports the trial court‘s finding that the cause of the delay was insufficient
evidence to charge the Defendant for the victim‘s killing. The Defendant was the sole
suspect at the time of the offense and remained the sole suspect until the Defendant was
indicted in 2012. The court found that it was not until the subsequent investigation
beginning in 2011 that the State obtained statements from the Defendant‘s former wives
implicating the Defendant in the victim‘s death. The court stated, ―In plain and simple
language, the State did not have sufficient evidence to prosecute the Defendant for 25
years, even if they had wanted to do so.‖ We conclude that the State did not intentionally
or with reckless disregard delay obtaining an indictment in order to obtain a tactical
advantage or to harass the Defendant. As a result, he is not entitled to relief on this basis.

                B.     Pre-Indictment Delay & Right to a Speedy Trial

       The Defendant also sought a dismissal of the indictment on the ground that his due
process right to a fair trial had been violated because the pre-indictment delay resulted in
the death of his alibi witness. In the same motion, the Defendant asserted that his right to
a speedy trial had also been violated. In support of his motion, he argued that the death
of his potential alibi witness, along with the lost evidence and the passage of twenty-
seven years, deprived him of the ability to obtain a fair trial. The motion did not
specifically address the alleged speedy trial violation.




                                            -18-
       At the motion hearing, defense counsel stated that Susan Breeding contacted
Detective Stiles, the original investigator, about the victim‘s killing. Ms. Breeding told
Detective Stiles that she worked at a convenience store near the victim‘s home, that she
was working the night of the killing, and that she saw the Defendant at the store between
12:30 and 1:00 a.m. Ms. Breeding recalled that she had to ―do a report‖ from the cash
register at 1:00 a.m. and that the Defendant arrived at the store before she created the
report and remained there for thirty to forty-five minutes. Ms. Breeding also remembered
seeing a woman inside the Defendant‘s car that night, although Ms. Breeding did not
speak to the woman. Ms. Breeding did not report seeing blood on the Defendant‘s
clothes when he was at the store. Defense counsel argued that Ms. Breeding‘s statement
to Detective Stiles created an alibi and refuted Ms. Wells‘s proposed trial testimony that
the Defendant came home covered in blood and left on the night of the killing. Counsel
argued that Ms. Breeding‘s death, along with the lost or destroyed evidence, deprived the
Defendant of his right to a fair trial.

        The prosecutor noted for the trial court that Ms. Breeding died in February 2013,
that this case was scheduled for trial on October 1, 2012, and that the trial was
rescheduled to July 22, 2013. The prosecutor argued that Ms. Breeding died between the
scheduled trial dates, that the State had no control over Ms. Breeding‘s dying, and that
the delay in the proceedings was not obtained in an effort to obtain a tactical advantage in
the case. The prosecutor offered to stipulate that had Ms. Breeding been available to
testify at the trial, her testimony would have been the contents of her statement to
Detective Stiles in 1987.

       Defense counsel noted relative to the delay in the proceedings that counsel did not
represent the Defendant at the time of the previous trial date but that he recalled the delay
was the result of the State‘s charging the Defendant with solicitation to commit murder,
which created a conflict of interests for the District Public Defender‘s Office, which
represented the Defendant earlier during the proceedings. Relative to reading Ms.
Breeding‘s statement at the trial, counsel argued that the prosecutor would probably not
agree to read the statements of the State‘s witnesses. Counsel argued that reading Ms.
Breeding‘s statement placed the defense at a disadvantage because the State‘s case would
be based upon live testimony, that reading a statement did not have the same impact as
live testimony, and that the jury would have been unable to evaluate Ms. Breeding‘s
credibility by observing her during testimony.

       The trial court denied the motion. The court found that although the victim was
killed on September 12, 1986, and the Defendant was the primary suspect, no charges
were filed against the Defendant until April 2012. The court found that in 2011, new
evidence was discovered from the Defendant‘s former wives, who claimed that the
Defendant confessed to killing the victim. The court found that a police report from the
original investigation contained a summary of Detective Stiles‘s interview of Susan
Breeding approximately four months after the killing. The court found that Ms. Breeding

                                            -19-
told the detective that she saw the Defendant at a convenience store on the night of the
victim‘s death. Ms. Breeding recalled that a woman was inside the Defendant‘s car and
that the Defendant referred to the woman as ―his old lady.‖ Ms. Breeding assumed the
woman was Ms. Wells. Ms. Breeding recalled seeing the Defendant between 12:30 and
1:15 a.m., which was the time the killing was believed to have occurred. The court found
that the report reflected that although Ms. Breeding stated she read about the killing in the
Sunday newspaper, the victim‘s body was not discovered ―in time to be in‖ Sunday‘s
newspaper. The court found based upon the report that Ms. Breeding‘s statement was not
credible, that she was incorrect or dishonest about how she remembered the date, and that
the Defendant‘s friend, who was involved romantically with Ms. Breeding, requested she
contact the police. The court found that Ms. Breeding died in February 2013.

        The trial court found that the twenty-six-year delay between the date of the offense
and the Defendant‘s 2012 indictment was sufficient to raise due process implications.
Relative to prejudice to the Defendant, the court found that although Ms. Breeding was
alive when and after the indictment was returned, no statements directly from Ms.
Breeding existed and that the only statement reflecting the possible substance of what
Ms. Breeding‘s trial testimony would have been was Detective Stiles‘s summary of her
statement. The court found that Ms. Breeding could have provided a partial alibi for the
Defendant and could have contradicted Ms. Wells‘s statement about the night of the
killing. The court found that the Defendant had suffered ―some degree‖ of prejudice.

        Relative to the cause of the delay, the trial court found that the Defendant was the
sole suspect in the original investigation, that the Defendant remained the sole suspect
after the last evidence was collected in 1987, and that the State decided not to seek
criminal charges against the Defendant. The court found that the investigation stalled
until a request to move the victim‘s body renewed interest in the investigation and that
new evidence in the form of witness statements implicating the Defendant was obtained
during the subsequent investigation in 2011. The court found that without the witness
statements from the Defendant‘s former wives, it was unlikely the Defendant, or anyone,
would have been charged for the victim‘s killing. The court found that the State did not
have sufficient evidence to prosecute the Defendant for more than twenty-five years, that
the delay in charging the Defendant was caused by a lack of sufficient evidence, and that
an indictment was obtained promptly after the new evidence was discovered. The court
found that the delay was not an effort to obtain a tactical advantage and that the State had
a justifiable reason for delaying the prosecution. The court found that Ms. Breeding did
not die until nearly one year after the Defendant was indicted and that the pre-indictment
delay did not result in the loss of the alibi witness. The court found that Ms. Breeding
was age fifty-five at the time of her death and that the State could not have anticipated
her death before a trial could be held. The court determined that the Defendant‘s due
process right to a fair trial had not been violated because of the pre-indictment delay.



                                            -20-
       Relative to the speedy trial violation alleged but not discussed in the Defendant‘s
written motion or at the motion hearing, the trial court found that the defendant only
alleged a pre-indictment delay. The court concluded that the Defendant could not raise a
speedy trial violation on the basis of a pre-indictment delay.

        On appeal, the Defendant frames the issue as whether the trial court erred by
denying his ―motion to dismiss due to the death of his alibi witness, Susan Breeding . . .
denying him a fair trial.‖ However, the legal authority cited in the Defendant‘s appellate
brief is relevant to the Sixth Amendment right to a speedy trial. The transcript of the
motion hearing reflects that counsel did not address a speedy trial violation and that the
Defendant‘s basis for asserting his due process rights were violated was a pre-indictment
delay. Counsel‘s argument was limited to whether the Defendant could obtain a fair trial
without Ms. Breeding‘s testimony. The trial court properly concluded that the Defendant
could not raise a speedy trial violation based upon a pre-indictment delay. See Barker,
407 U.S. at 530; Baker, 614 S.W.2d at 355. Therefore, we consider only whether the
Defendant‘s due process right to a fair trial was violated. To the extent that the
Defendant argues that a speedy trial violation occurred, the issue is waived because it was
not litigated in the trial court. See T.R.A.P. 36(a).

        We have previously concluded that an extensive delay occurred between the date
of the killing and the return of the indictment. Relative to prejudice, Ms. Breeding was a
potential alibi witness, who could have placed the Defendant at a location other than the
victim‘s home around the time of the killing and who could have contradicted Ms.
Wells‘s testimony regarding the night of the killing. Although we question the trial
court‘s ability to make credibility determinations from a document in which Ms.
Breeding‘s statement was summarized by the original investigating officer, who was also
deceased at the time of the proceedings, the substance of her statement near the time of
the killing was material and relevant to the identity of the perpetrator. We note that
although Ms. Breeding‘s statement might have contained inconsistencies regarding when
she might have read a newspaper article about the victim‘s killing, her statement was
provided at least four months after the offense. The loss of her testimony created
prejudice. However, Ms. Breeding‘s death occurred after the indictment was obtained by
the State and after the initial trial date. Ms. Breeding did not die during the pre-
indictment delay, and therefore, the Defendant cannot establish the prejudice he sustained
was the direct and proximate result of a pre-indictment delay that deprived him of his due
process right to a fair trial. Although the trial was allegedly rescheduled because of a
conflict of interests created for the Defendant‘s previous counsel after the State obtained
an indictment against the Defendant for solicitation to commit murder, no evidence
shows the pursuit of the indictment was a tactic to delay the proceedings in the present
case. Likewise, no evidence reflects the pre-indictment delay was an effort to gain a
tactical advantage or to harass the Defendant. As the trial court properly found, the pre-
indictment delay was created by insufficient evidence to charge the indictment. As a
result, the Defendant is not entitled to relief on this basis.

                                           -21-
                          II.    Improper Witness Testimony

        The Defendant contends that the trial court erred by allowing his former wives to
testify about alleged acts of violence against them. He argues the testimony should have
been excluded pursuant to Tennessee Rule of Evidence 404(b). The State contends the
trial court properly limited the relevant testimony. In a related issue, the Defendant
contends that trial court erred by allowing Julio Allen to testify with his jaw wired closed
because it ―invited the jury to assume the injury was at the hands of the Defendant.‖ The
State argues that the trial court properly allowed Mr. Allen to testify.

       Tennessee Rule of Evidence 404(b) prohibits the admission of evidence related to
other crimes, wrongs, or acts offered to show a character trait in order to establish that a
defendant acted in conformity with the trait. Tenn. R. Evid. 404(b). Such evidence,
though, ―may . . . be admissible for other purposes,‖ including, but not limited to,
establishing identity, motive, common scheme or plan, intent, or absence of mistake. Id.;
see State v. McCary, 119 S.W.3d 226, 243 (Tenn. Crim. App. 2003). Before a trial court
determines the admissibility of such evidence,

       (1) The court upon request must hold a hearing outside the jury‘s presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with a character trait and must upon request state on the record
       the material issue, the ruling, and the reasons for admitting the evidence;

       (3) The court must find proof of the other crime, wrong, or act to be clear
       and convincing; and

       (4) The court must exclude the evidence if its probative value is outweighed
       by the danger of unfair prejudice.

Tenn. R. Evid. 404(b)(1)-(4). The standard of review is abuse of discretion, provided a
trial court substantially complies with the procedural requirements. State v. DuBose, 953
S.W.2d 649, 652 (Tenn. 1997); see State v. Electroplating, Inc., 990 S.W.2d 211 (Tenn.
Crim. App. 1998).

       At the evidentiary hearing, Shannon Wells testified that she met the Defendant in
December 1985, when she was a junior at an Alabama high school and on a field trip to
Sevier County. She and the Defendant began a relationship while she was in Tennessee,
and the Defendant came to Alabama after her field trip ended. Ms. Wells recalled that
her home life at the time was tumultuous, that the Defendant was a welcomed distraction
in Alabama, and that they were inseparable until 1986.



                                           -22-
       Ms. Wells testified that she and the Defendant wanted to marry but that her
parents wanted her to finish high school before they married. Although her parents were
adamant that she was too young to marry and needed to finish high school, the Defendant
wanted her to return to Tennessee with him and finish school. Ultimately, Ms. Wells and
the Defendant fled Alabama without her parents‘ consent and lived at the victim‘s home.
Ms. Wells‘s father drove from Alabama to the victim‘s home and arrived with a police
officer. Ms. Wells‘s father threatened to have the Defendant arrested. Ms. Wells told her
father that if he allowed her to marry the Defendant, she would willingly return to
Alabama. Ms. Wells and the Defendant married in June 1986 at an Alabama courthouse.

       Ms. Wells testified that the day after their wedding, she and the Defendant left for
Tennessee but that before leaving, she and the Defendant went to her mother‘s home.
While they were at Ms. Wells‘s mother‘s home, the Defendant read a note in Ms. Wells‘s
school yearbook written by someone she identified as Lee. Ms. Wells said that she
thought of Lee as a brother, although Lee had romantic feelings for her and that Lee had
written, ―[Y]ou really f----- up now. I hope you‘re happy. He‘s not the right one . . . I
can‘t believe you . . . chose to do this and . . . you‘ll see that he‘s not the right one . . . I‘ll
always love you.‖ Ms. Wells recalled that the Defendant‘s demeanor changed before
they left Alabama and that during the drive, the Defendant stopped the car on the side of
the road, pulled her out of the car, punched her ―like a man with his fists,‖ and said she
had looked at men in the passing cars while they traveled. Ms. Wells said the Defendant
told her that he read Lee‘s note in her yearbook, that she was a ―w----,‖ that they were
married, that he owned her, and that she ―better not . . . look[] at anyone else again.‖ Ms.
Wells said that afterward, the Defendant placed her in the car. Ms. Wells said that she
was bleeding, was shocked, and did not understand what had occurred. The Defendant
apologized later and said he did not know what was wrong with him.

       Ms. Wells testified that she and the Defendant lived with the victim for a few
weeks before moving into an apartment. She said that after they moved, the Defendant
became consistently violent. She said she attempted to avoid confrontations by doing
what the Defendant requested of her. She said the Defendant used cocaine and marijuana
frequently. She said the frequency of the assaults gradually increased from once per
week to daily. She said eventually she decided not to defend herself or cry because those
things only made the assaults worse. She said she was hospitalized twice because of the
assaults. She described one incident of sexual assault by the Defendant and his friend,
whom she identified as Todd.

       Ms. Wells testified that the Defendant frequently threatened her with knives, that
the Defendant ―played‖ with a pocket knife in an effort to scare her, and that the
Defendant threatened her with the knife while laughing and telling her nobody would
find her body. She said the Defendant took the telephones from their apartment when he
left and secured the apartment in such a manner that she would have only been able to
leave by breaking a window. She said that although the Defendant allowed her to call her

                                               -23-
family once per week, the Defendant told her what to say. She said she never left the
apartment.

       Ms. Wells testified that the Defendant was hateful and condescending toward the
victim and that the Defendant blamed the victim for his father‘s suicide. Ms. Wells
recalled one incident in which the Defendant refused to help the victim retrieve groceries
from the victim‘s car. Ms. Wells said that the Defendant told the victim it was the
victim‘s job to bring the groceries inside and that the Defendant threw canned food at the
victim because the victim did not get the brand he requested. Ms. Wells said that the
Defendant punched the walls and that the victim ran to her bedroom. Ms. Wells said the
Defendant argued frequently with the victim about money because the victim would not
grant his requests for money beyond his monthly allowance from his trust fund. Ms.
Wells said the Defendant cursed and threw things at the victim when they argued about
money. Ms. Wells said that the Defendant talked about the bonds the victim kept inside a
lockbox and that the Defendant believed the victim simply did not want him to have
them.

       Ms. Wells testified that the Friday before the victim‘s body was discovered on
Sunday, the Defendant had been gone from home all day. She said that the Defendant
and Todd came home very late, that the Defendant was agitated and paced the floor, and
that Todd mumbled incoherently. She heard the Defendant tell Todd to be quiet in order
for the Defendant to think and said, ―The b---- made me do it.‖ Ms. Wells saw blood on
the Defendant‘s shirt and pants and asked the Defendant what happened. She said the
Defendant shoved her and told her to be quiet. She said the Defendant washed his hands,
changed his clothes, gathered cleaning supplies, and left with Todd. She said the
Defendant returned before the sun rose and went to bed immediately. She said that when
he awoke, he made several telephone calls and announced he was leaving to ―play ball.‖
Ms. Wells learned ―shortly after[ward]‖ that the victim was dead.

        Ms. Wells testified that after the victim‘s body was discovered, the Defendant told
her to tell the police that they were fishing when the killing occurred. She and the
Defendant returned to the victim‘s home days after the killing, and Ms. Wells said the
Defendant was nonchalant and went through the home gathering items he wanted. She
said the Defendant ordered her to clean the victim‘s bedroom. She recalled one incident
afterward in which the Defendant threatened her with a knife. She said that the
Defendant placed a knife on her throat and that he stated, ―If you ever tell anybody . . .
you know what happened to my mother, and she was my mother, do you think I would
hesitate with a w---- like you.‖ She said the Defendant also threatened her family. She
said, though, the Defendant became loving toward her until the victim‘s funeral. She said
that after the funeral and the police questioned them, the Defendant returned to assaulting
her. She said she was terrified and returned to Alabama about two weeks after the
victim‘s death. She said she remained terrified of the Defendant.


                                           -24-
       Ms. Wells testified that she returned to Knoxville in December 1986 to talk to the
police and that she reported the Defendant was not with her when the victim was killed.
She did not tell the police about the blood on the Defendant‘s clothes. She said she did
not tell the police the details of the night the victim was killed until 2011 because she
feared the Defendant. She said that she continued having periodic nightmares and panic
attacks. She said that the trauma she suffered from the Defendant impacted her marriage
to her son‘s father and that they divorced when her son was one year old. She said that
when Investigator Day contacted her, her son was an adult and not living at home and
that she was less concerned the Defendant might attempt to hurt her or her family.

       Ms. Wells testified that after she permanently returned to Alabama, she obtained
her GED and began working at Walmart. She said that about two months later, she
received a telephone call at work. She said it was the Defendant, who said, ―[D]id you
think that I wouldn‘t be able to find you, there‘s nowhere that you can go that I won‘t
know where you‘re at.‖ She said she ended the call.

       On cross-examination, Ms. Wells testified that she did not have anxiety attacks
when she and the Defendant were married and denied that she was hospitalized for an
anxiety attack. She said her hospitalizations were the result of the Defendant‘s abuse.
She agreed she did not tell the social worker at the hospital that the Defendant struck her
and said the Defendant was present when the social worker entered her hospital room.
She said she was scared of the Defendant. She said she would have been surprised if her
2011 police statement did not include her telling Investigator Day that the Defendant and
Todd sexually assaulted her on one occasion.

       Ms. Wells testified that when her family arrived at her and the Defendant‘s
apartment to take her to Alabama, her family had to use a crowbar to pry open the
exterior lock and that she begged her family not to tell anyone. She agreed that during
one of her hospitalizations, she called the victim looking for the Defendant when he had
been missing for about one week. She said later, though, that her December 1986
statement reflected the victim called her at the apartment, not the hospital. Although she
did not recall, she said it was possible the victim called around 6:30 p.m. Friday on the
night of the murder offering her and the Defendant tickets to the fair.

        Ms. Wells testified that she did not recall the Defendant‘s having money problems
and that the Defendant received income from the liquor store and his trust fund. After
reviewing her December 1986 statement, she recalled telling the police that on Sunday
when the victim‘s body was discovered, the Defendant asked her if she knew where he
could find his football and that she told the Defendant it was at his mother‘s home. She
agreed the police arrived at their apartment around 7:00 p.m. Sunday night. She did not
recall if the police used a crowbar to open the apartment door and said she did not think
the door was locked. She agreed the police found no blood inside their apartment.


                                           -25-
       Ms. Wells testified that the Defendant‘s telephone call to her while she was
working at Walmart occurred around February 1987. She said that the Defendant also
called her mother and aunt several times but could not recall if those calls occurred
before or after the Defendant called her at work. She recalled telling the police in 1986
that she believed the Defendant was capable of killing the victim and said she was scared
of the Defendant.

       On redirect examination, Ms. Wells testified after reviewing her 2011 police
statement that she told Investigator Day about the incident alongside the road after she
and the Defendant were married and traveling to Knoxville. She agreed that she told
Investigator Day about the Defendant‘s reading her yearbook and becoming angry.

        Barbara Ann Holsinger testified that she and the Defendant married in 1990, that
they had a daughter in 1991, and that their relationship ended after two years. She said
that after they married, the Defendant began beating her daily and preventing her from
associating with anyone, including her family. She recalled feeling as though she were a
prisoner in her home. She said the Defendant was an alcoholic. She said that although
the Defendant apologized after every assault, the beatings became worse. She said that
when she was eight months pregnant, the Defendant ―beat her baby out of [her].‖ She
recalled that during the incident, she suffered a broken nose, dislodged teeth, and black
eyes. She said that she went into labor and that she told the Defendant he was going to
kill her if he did not stop hitting her. She said the Defendant responded, ―I‘ll kill you, b--
--, and get away with it.‖ She said the Defendant admitted killing his mother, stated he
would kill Ms. Holsinger, and explained how he killed his mother.

        Ms. Holsinger testified that the Defendant said he made his mother‘s killing look
as though someone entered the home through a laundry room window and rummaged
through the home. The Defendant told her that he looked for bonds belonging to his
father, waited for his mother to return home, hid in a closet, watched his mother change
into her nightgown, jumped out of the closet when his mother turned toward the bed, and
stabbed his mother. Ms. Holsinger said that although the Defendant had told her these
things in 1991, she did not tell the police because the Defendant threatened to kill her and
because she feared the Defendant.

       On cross-examination, Ms. Holsinger conceded that her labor was induced at the
hospital. She said she ―signed‖ herself into ―Lakeshore‖ and reported to the staff she was
having thoughts of wanting to kill the Defendant and wanting to throw her baby against
the wall. She said the Defendant‘s admission about his mother‘s killing came after he
drank ―a fifth of whiskey.‖ She said that the Defendant reported throwing a lockbox
under some bushes outside the victim‘s home and that she did not know the lockbox was
found inside the home. She said the Defendant reported stabbing the victim fifteen or
sixteen times. She said she initially did not believe the Defendant killed his mother but


                                            -26-
believed him after the domestic abuse became worse. She denied substance abuse
problems, although she admitted recreational marijuana use.

        Ms. Holsinger testified that she lived periodically with the Defendant in an effort
to visit her daughter. She agreed she did not tell anyone during her and the Defendant‘s
divorce proceedings that the Defendant had killed the victim.

       Upon questioning by the trial court, Ms. Holsinger testified that the Defendant had
been drinking alcohol on the night he admitted killing his mother. She did not recall
what angered the Defendant but said that he hit her on the face and that she begged him
to stop. She said that while the Defendant was hitting her, he told her that he did not
know why he hurt the people he loved, that he would kill her, and that he would ―get
away with it‖ because he had not been prosecuted for killing his mother. When
confronted on cross-examination with her 2011 police statement in which she said that he
made the statements after the physical altercation ended, she said that the Defendant
made the statements after the incident and when the Defendant was calm.

       The Defendant testified that the incident Ms. Wells described in the car when they
were traveling from Alabama to Knoxville never occurred. He said they traveled to
Sevierville without stopping and rented a chalet for two days. He admitted causing most
of the holes in the walls at his mother‘s home but denied throwing a canned good at his
mother. He said the victim would have called the police immediately if he had thrown
something at her. He denied locking Ms. Wells inside their apartment and taking the
telephones when he left.

       The Defendant testified that Ms. Holsinger smoked crack cocaine when they were
married. He recalled one incident a few years previously in which he, Ms. Holsinger, and
their daughter met at a restaurant. He said that Ms. Holsinger went to the bathroom and
that when she returned, he knew she had consumed some type of narcotic. He said their
daughter said, ―Mom, you‘re smoking crack in Waffle House.‖ The Defendant said that
their daughter was removed from Ms. Holsinger‘s custody because the child had been
neglected and that he never denied Ms. Holsinger visitation with their daughter.

        The Defendant testified that he did not threaten Ms. Holsinger or tell her that he
killed the victim. He said Detective Stiles ―stopped‖ him twice and questioned him about
the victim‘s death. The Defendant said he told the detective and Ms. Holsinger what he
thought occurred at the victim‘s home.

        On cross-examination, the Defendant testified that during his relationships with
Ms. Wells and Ms. Holsinger, he drank alcohol and smoked marijuana, but he denied
using cocaine. He denied blaming his mother for his father‘s suicide. He said relative to
his trust fund that he called ―Mr. Phillips‖ if he needed money but that his mother had to
approve large disbursements.        He said that although he and his mother had

                                           -27-
―disagreements,‖ they were not serious. He recalled the victim‘s throwing a hair dryer at
him during a morning rush to get ready for school and work but said the incident was not
violent. He recalled the victim‘s calling the police when she found a small amount of
marijuana in his bedroom and said the victim would have called the police had he
assaulted her.

       The Defendant testified that Detective Stiles intentionally ignored other suspects
in the victim‘s killing. The Defendant denied stealing bonds from the victim‘s lockbox
and said the bonds he took were in his name only. He denied taking bonds that required
his mother‘s signature in order to cash.

       The Defendant testified that he did not break into a liquor store and said any story
he told when he was in jail was not true. He said that telling ―war stories‖ was part of
being in jail and that not all of the stories were true. He said that the burglary of the
liquor store was true but that he was not involved. He admitted buying some of the stolen
liquor. He described himself as ―pretty peaceful,‖ although he had ―some issues‖ with
women. He agreed he previously pleaded guilty after an incident in which a woman with
whom he was romantically involved became covered in gasoline, although he disputed
the facts of the case. He denied ever hitting Ms. Wells but admitted he and Ms.
Holsinger had ―some fights.‖ He said Ms. Holsinger attempted to stab him and was
delusional because of the Xanax she took during their marriage.

       On redirect examination, the Defendant testified that he did not believe his father
committed suicide and that he could not blame his mother for a suicide he did not believe
occurred.

       The trial court found relative to Ms. Wells‘s testimony about the violent incidents
the Defendant perpetrated against her that any material issue did not outweigh the danger
of unfair prejudice. Relative to the incidents Ms. Wells described in which the Defendant
was condescending toward the victim, told the victim that he hated her, blamed the victim
for his father‘s suicide, called her a ―f------ b----,‖ argued with the victim regarding
money, and told the victim that he would get the money were not criminal prior bad acts
as contemplated by Rule of Evidence 404(b). The court found that the evidence related
to the Defendant‘s character but that the danger of unfair prejudice was low compared to
the material issue of his relationship with the victim and whether the Defendant had a
reason to kill the victim. The court permitted Ms. Wells to testify about the Defendant‘s
behavior towards the victim.

        Relative to the Defendant‘s throwing a canned good at the victim and calling the
victim names when she purchased an item the Defendant disliked, the trial court found
that this evidence was not material and was outweighed by the danger of unfair prejudice.
The court prohibited Ms. Wells from testifying that the Defendant threw the canned good
at the victim but allowed her to testify about the Defendant‘s comments during the

                                           -28-
incident. Relative to Ms. Wells‘s testimony regarding the night of the victim‘s death and
the following days, the court found the evidence was highly probative of the Defendant‘s
attempting to have Ms. Wells establish an alibi and probative of the Defendant‘s guilt.
The court found that the probative value of the evidence of the Defendant‘s telling Ms.
Wells to lie to the police about where he was on the night of the killing, his coming home
wearing bloody clothes, and his making her clean up blood inside the victim‘s home
outweighed any danger of unfair prejudice to the Defendant.

        The trial court found that Ms. Wells‘s testimony that the Defendant placed a knife
to her throat and said ―something to the effect, if I did it to her, I wouldn‘t hesitate to do it
to someone like you‖ was material and probative and could have been an admission
against interests, although it did not rise to a confession. The court found Ms. Wells‘s
testimony credible and clear and convincing on this point. The court found the
materiality outweighed any danger of unfair prejudice. The court, likewise, found Ms.
Wells‘s testimony credible and clear and convincing about the Defendant‘s calling her at
work and asking her, ―Do you think I wouldn‘t be able to find you.‖ The court said the
testimony was material to explaining why Ms. Wells remained silent for more than
twenty-five years. The court found that Ms. Wells‘s testimony was material to whether
the Defendant would have wanted her to remain quiet and not talk to the police after he
came home wearing bloody clothes and ―confessed to her.‖ The court again found that
the probative value of the telephone call to Ms. Wells while she was working outweighed
any danger of unfair prejudice.

       The trial court summarized that Ms. Wells was permitted to testify about the
Defendant‘s berating the victim, condescending to the victim, arguing with the victim
about money, telling Ms. Wells to lie to the police about the night of the killing, coming
home wearing bloody clothes on the night of the killing, placing a knife to her throat and
saying if he did it to ―her,‖ he would not hesitate to do it to Ms. Wells, and calling Ms.
Wells at work after she returned to Alabama. The court determined that Ms. Wells could
not testify about the Defendant‘s throwing a canned good at the victim, his drug use, or
any additional acts of violence.

       Relative to Ms. Holsinger, the trial court determined that her testimony regarding
daily beatings and the beating she claimed induced labor were highly prejudicial and
outweighed any probative value. Relative to the violent incident in which the Defendant
admitted killing his mother, the court found that the evidence was probative of whether
the Defendant confessed to killing the victim. Although the trial judge did not credit all
of Ms. Holsinger‘s testimony, he credited her testimony relative to this incident and
found clear and convincing evidence existed to show the Defendant made the statement.
The court considered how to limit the testimony that the Defendant‘s statement occurred
during the course of a physical altercation and determined that Ms. Holsinger‘s stating
that the Defendant was going to kill her if he did not stop attacking her was relevant and
probative of explaining the complete account of the incident between the Defendant and

                                              -29-
Ms. Holsinger. The court permitted her to testify that the Defendant was being physically
violent and that the probative value of the testimony outweighed the danger of unfair
prejudice. The court also permitted Ms. Holsinger to testify about the Defendant‘s
comments the following morning that he made the victim‘s killing look like a robbery.
The trial court prohibited Ms. Holsinger from testifying about any other violent incidents,
the Defendant‘s drug use, and the Defendant‘s alcohol intoxication because the court
determined it was irrelevant and immaterial.

                                     A.      Ms. Wells

       In his appellate brief, the Defendant states that the issue is whether the trial ―court
erred in allowing in testimony of alleged violence towards his two ex-wives inviting a
conviction based on conformity with some alleged violent tendency.‖ However, he
argues the following in its entirety regarding Ms. Wells:

       (1)    beaten in the face on Friday Sept. 12, 1986
              Struck in the face Saturday Sept. 13, 1986
              Interviewed by police Sunday Sept. 14, 1986 and gives an alibi for
              their only suspect And NOBODY mentions any bruises or marks?

       (2)    Locked in the apartment by Billy whenever he left the apartment:
              Billy leaves Sunday Morning. Reports finding mom. Taken to
              KPD.
              KPD shows up to talk to Shannon that evening.
                     No mention of having to BREAK in to get her.

       (3)    Not only does he lock her in but he takes the phone with him
              She tells them that Billy had been missing for a couple of day[s] the
              week before the murder. She called his mother or her mother called
              her because they were both worried about him. How did she do that
              if Billy had the phone?

       (4)    Billy will kill her if she tells.
              She leaves in November of 1986. Says Billy called a couple of
              times and was hung up on. Didn‘t see or hear from him again. Not
              for 25 years. Her ―fear‖ if indeed it existed, was irrational.

       She was a 17 year old who ran away. Then 3 months into their marriage
       the authorities declare her new prince is a murderer. None of that
       testimony is clear and convincing. Nor is it more probative then
       prejudicial.



                                            -30-
        The Defendant does not cite to the record regarding the relevant portion of Ms.
Wells‘s trial testimony or the violent incident about which she testified. Tennessee Rule
of Appellate Procedure 27(a)(7)(A) requires that an appellant‘s argument contain
―citations to the authorities and appropriate references to the record . . . relied on.‖ The
rules of this court provide, ―Issues which are not supported by argument, citation to
authorities, or appropriate references to the record will be treated as waived[.]‖ Tenn. Ct.
Crim. App. R. 10(b). Notwithstanding the deficiency in the Defendant‘s brief, we will
consider the issue. We caution counsel, however, that appellate review is frustrated by
the failure to identify the basis in the record for the argument presented and that
compliance with the Rules of Appellate Procedure is expected.

        To the extent that the Defendant challenges any testimony regarding the
Defendant‘s abusing Ms. Wells in the days immediately days before and after the
victim‘s killing, the record reflects that Ms. Wells provided no such testimony at the trial.
Likewise, Ms. Wells did not testify that the Defendant locked Ms. Wells inside their
apartment and took the telephones with him before leaving. We note that the trial court
limited Ms. Wells‘s testimony in this regard to the Defendant‘s berating the victim,
condescending to the victim, arguing with the victim about money, telling Ms. Wells to
lie to the police about the night of the killing, coming home wearing bloody clothes on
the night of the killing, and calling Ms. Wells at work after she left the Defendant and
returned to Alabama. The record reflects that Ms. Wells did not violate the trial court‘s
order limiting her testimony.

       The only portion of her testimony that related to a violent incident was the
occasion in which she said the Defendant placed a knife at her throat and made
incriminating statements about his mother‘s killing. Ms. Wells testified at the trial
pursuant to the trial court‘s order that sometime after the victim‘s death, the Defendant
grabbed her hair, put a knife to her throat, and said, ―[Y]ou know what happened to my
mother, you don‘t think I‘ll hesitate for a second with a w---- like you.‖ To the extent
that the Defendant argues the trial court erred by allowing Ms. Wells to testify about this
incident, we conclude that the trial court did not abuse its discretion.

        The evidence was not presented to establish that the Defendant acted in
conformity with any violent tendency in killing his mother. To the contrary, Ms. Wells‘s
testimony was material to establishing and circumstantial evidence of the identity of the
victim‘s killer. The trial court credited Ms. Wells‘s testimony and found it clear and
convincing. The court found that the materiality of the testimony in identifying the
perpetrator substantially outweighed the danger of unfair prejudice to the Defendant. We
note that on appeal, the Defendant‘s brief focuses on Ms. Wells‘s credibility, and the
record reflects that defense counsel engaged in an extensive cross-examination
challenging her credibility and motives for coming forward years after the killing and
after she left the Defendant and Tennessee.


                                            -31-
        To the extent that the Defendant argues the trial court erred by allowing Ms. Wells
to testify about the Defendant‘s calling her at work after she returned to Alabama and
asking her, ―Do you think I wouldn‘t be able to find you.‖ The record reflects that the
testimony was presented to explain the material issue of why Ms. Wells remained silent
for more than twenty-five years before telling law enforcement about what she observed
on the night of the killing and about the Defendant‘s incriminating statement. The
testimony was also material to whether the Defendant would have wanted her to remain
silent after he came home wearing bloody clothes and later incriminated himself in his
mother‘s killing. Any prejudice was slight and was not substantially outweighed by the
probative value. We conclude that the trial court did not abuse its discretion by allowing
her to testify regarding the telephone call. The court again found that the probative value
of the telephone call Ms. Wells received from the Defendant while working was not
substantially outweighed by any danger of unfair prejudice. The Defendant is not entitled
to relief on this basis.

                                  B.     Ms. Holsinger

       The Defendant‘s argument in his brief regarding Ms. Holsinger consists, in its
entirety, of the following:

      Says nothing till 2011. In the meantime, her child was taken from her and
      AWARDED to Hill. She NEVER said, PLEASE don‘t give my child to
      my mother-murdering ex! Her version of the confession matched the scene
      in no way. She claimed he told her step-by-step how he killed his mother.
      That he made it look like a robbery or burglary, climb through a laundry
      room window and entered the house, rummaged through the house to make
      it look like someone broke in, looked for some bond things from his dad or
      something. Then he hid in his mother‘s closet, waited for her to come in,
      watched her change into her nightgown, she started towards the bed, and
      that‘s when he jumped out of the closet. He claimed he stabbed her. She
      said she hadn‘t said anything since 1991 because he threatened to kill her.
      This testimony is not clear and convincing. Nor is there a chance that its
      more probative then prejudicial.

       Again, the Defendant fails to cite to the record. See T.R.A.P. 27(a)(7)(A); Tenn.
Ct. Crim. App. R. 10(b). We caution counsel again that appellate review is frustrated by
the failure to identify the basis in the record for the argument presented and that
compliance with the Rules of Appellate Procedure is expected. We interpret from the
Defendant‘s brief that he does not allege Ms. Holsinger‘s testimony regarding the single
violent incident during which the Defendant confessed to the killing violated Rule
404(b). Rather, his brief reflects that he alleges Ms. Holsinger‘s testimony regarding the
contents of the confession itself was inadmissible pursuant to Rule 404(b). To the extent
that he argues Ms. Holsinger‘s testimony regarding the Defendant‘s confession violated

                                           -32-
Rule 404(b), the Defendant‘s reliance on this rule is misplaced. Rule 404(b) was not
applicable to this testimony because its purpose is to exclude evidence of prior bad
conduct offered to show the Defendant acted in conformity with a particular character
trait, such as that the Defendant was violent and therefore killed the victim. Ms.
Holsinger‘s testimony reflects that the Defendant confessed to killing his mother and that
he explained the steps he took to accomplish the task. As a result, Rule 404(b) could not
have been a basis for excluding Ms. Holsinger‘s testimony that the Defendant confessed
to killing the victim. The jury determined her credibility and assigned whatever weight it
thought proper to her testimony, and we note the Defendant‘s extensive cross-
examination challenging Ms. Holsinger‘s credibility. The Defendant is not entitled to
relief on this basis.

                                    C.     Julio Allen

        The Defendant contends that the trial court erred by allowing Mr. Allen to testify
when his jaw was wired closed because it permitted the jury to assume the injury was
inflicted by the Defendant. He also states in his brief, ―This issue would be argued . . .
also under the Rule 404(b) argument.‖ The State responds that the trial court properly
allowed Mr. Allen to testify.

       The record reflects that at the time of the trial, Julio Allen‘s jaw had been broken
recently and that his mouth was wired closed. At the jury-out hearing, Mr. Allen testified
that he believed the Defendant was partially responsible for the injury because the
Defendant had shown several inmates a photograph of Mr. Allen and had told inmates
Mr. Allen was a ―snitch.‖ Mr. Allen said he was attacked by Crip gang members,
although the Defendant was not a gang member. Mr. Allen said he had offered
information in two additional state cases and one federal case.

       Defense counsel believed that the jury would infer that the Defendant was
involved in the incident resulting in Mr. Allen‘s broken jaw because Mr. Allen was going
to ―snitch‖ on the Defendant. The trial court disagreed and found that the inference was
―a big stretch.‖ The court determined that the best course of action was not to mention it.
The court permitted the State to ask Mr. Allen if he had sustained an injury to his jaw that
affected the clarity of his speech but prohibited Mr. Allen from discussing how he
sustained the injury or who might have caused it. When the trial resumed, the following
exchange occurred:

       Q:     And as a preliminary matter, you‘re able – you may need to move
              closer to the mic, but your speech is limited a little bit; is that
              correct?

       A:     Yes.


                                           -33-
       Q:     And is that because of an injury that has caused your jaw to be
              wired?

       A:     Yes, it is.

       Q:     And try to speak – I‘m sure you‘ll try to speak as clearly as you can.

       A:     Yes.

No additional comments were made regarding Mr. Allen‘s injury.

        We conclude that the trial court did not abuse its discretion by allowing Mr. Allen
to testify. No evidence presented to the jury suggested Mr. Allen‘s injury was
attributable to the Defendant. Although Mr. Allen‘s mouth was wired closed, no
evidence suggested the jury had difficulty understanding his testimony. The Defendant is
not entitled to relief on this basis.

       To the extent that the Defendant argues Mr. Allen‘s testimony should have been
excluded pursuant to Rule 404(b), the Defendant‘s reliance on this rule is misplaced. Mr.
Allen‘s testimony related to his befriending the Defendant, their discussions about their
respective criminal matters, and the Defendant‘s statements to Mr. Allen regarding the
Defendant‘s involvement in the victim‘s killing. Mr. Allen did not testify regarding any
other crimes, wrongs, or acts perpetrated by the Defendant. Therefore, Rule 404(b) was
inapplicable to Mr. Allen‘s testimony. The Defendant is not entitled to relief on this
basis.

                               III.   Motion for a Mistrial

       The Defendant contends that the trial court erred by denying his motion for a
mistrial after Ms. Holsinger violated the court‘s order by testifying about the Defendant‘s
alleged previous violent conduct toward her. The State responds that the court properly
denied the request for a mistrial. We agree with the State.

        A trial judge should declare a mistrial if manifest necessity arises. Arnold v. State,
563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). Manifest necessity occurs when ―no
feasible alternative to halting the proceedings‖ exists. State v. Knight, 616 S.W.2d 593,
596 (Tenn. 1981). ―The granting or denial of a mistrial is within the sound discretion of
the trial court.‖ State v. McKinney, 929 S.W.2d 404, 405 (Tenn. Crim. App. 1996); see
State v. Jones, 802 S.W.2d 221, 222 (Tenn. Crim. App. 1990). This court will only
disturb that decision if the trial court abused its discretion. State v. Adkins, 786 S.W.2d
642, 644 (Tenn. 1990).



                                            -34-
        During the pretrial hearing, the trial court limited Ms. Holsinger‘s testimony
regarding the Defendant‘s violent acts to the single incident during which the Defendant
implicated himself in the victim‘s killing. The court prohibited Ms. Holsinger from
testifying about any other violent incidents, the Defendant‘s drug use, and the
Defendant‘s alcohol intoxication because the court determined it was irrelevant and
immaterial.

      The record reflects the following exchange during Ms. Holsinger‘s direct
examination at the trial:

       Q:    And I‘d like to direct your attention back to some time – it would
       have been around – I don‘t recall if it had been into August or September of
       1991. Was there an act of violence perpetrated on you by Mr. Hill?

       A:     Yes, sir.

       Q:     And during this act of violence, did you suffer any injuries?

       A:     Yes, I suffered injuries every time of it.

       Q:     I‘m just talking about this time.

       A:     Yes, sir.

       Defense counsel objected, and an immediate jury-out hearing was held, during
which counsel requested a mistrial. Counsel argued that Ms. Holsinger violated the trial
court‘s order prohibiting her from discussing incidents of violence other than the incident
in which she alleged the Defendant made statements regarding the victim‘s death.
Counsel noted the extensive pretrial hearing held regarding this subject matter and argued
Ms. Holsinger violated the court‘s order almost immediately during her testimony. The
prosecutor informed the court that before entering the courtroom, he and Ms. Holsinger
discussed that her testimony would be limited to the single incident and that the
prosecutor had no idea Ms. Holsinger would reference other incidents of violence. The
prosecutor said the statement was not sufficient to affect the jury‘s verdict and asked for a
curative instruction. Defense counsel objected to an instruction because it would have
further highlighted incidents of alleged abuse.

       The trial court determined that Ms. Holsinger ―clearly‖ violated the court‘s
previous ruling prohibiting her from testifying about incidents of violence other than the
incident in which the Defendant made statements about the victim‘s death. The court
noted the leading nature of the prosecutor‘s questions in an effort to avoid Ms.
Holsinger‘s referencing additional incidents of violence and determined that the
prosecutor was not attempting to elicit prohibited testimony. The court found that Ms.

                                            -35-
Holsinger violated the court order ―on her own.‖ The court found, though, in light of the
court‘s ruling that she was permitted to discuss the single act of violence in which the
Defendant allegedly admitted killing the victim, Ms. Holsinger‘s statement had minimal
impact. The court found that although the prosecutor attempted to ―focus‖ Ms.
Holsinger, the prosecutor‘s efforts ―sort of compounded‖ the problem. The court found
that the implication of Ms. Holsinger‘s testimony was that other episodes occurred, but it
concluded that the Defendant had not been deprived of his right to a fair trial. The court
denied the motion for a mistrial and offered to provide the jury with a curative
instruction. Defense counsel declined the instruction because he did not want the court to
draw attention to the improper testimony. The court found that not providing an
instruction ―create[d] less damage in this case‖ and that providing an instruction would
have brought more attention to the testimony and ―damage‖ the Defendant.

       Ms. Holsinger violated the trial court‘s order by inferring that the Defendant was
violent toward her more than once and that she suffered injuries every time the Defendant
was violent. The record supports the trial court‘s finding, though, that the State did not
intend to elicit the improper testimony and carefully attempted to limit Ms. Holsinger‘s
testimony to the single permitted incident. Ms. Holsinger‘s comment was general and
provided no detail about acts of violence in which the Defendant may have engaged
against her. When questioning resumed, Ms. Holsinger did not further violate the court
order, limiting her testimony to the single permissible incident. The comment had
minimal impact, and therefore, the Defendant failed to establish a manifest necessity. We
conclude that the trial court did not abuse its discretion by denying the Defendant‘s
request for a mistrial.

                        IV.    Corroboration Jury Instruction

       The Defendant contends that the trial court erred by refusing to provide a jury
instruction regarding corroboration. He argues that the jury should have been instructed
that the State was required to corroborate any statement the Defendant made to Ms.
Wells, Ms. Holsinger, and Mr. Allen. The State responds that the sufficient evidence
corroborated the Defendant‘s statements.

       As a preliminary matter, although the Defendant‘s stated issue is whether the trial
court erred by refusing to provide a jury instruction regarding corroboration of the
Defendant‘s statements to his former wives and to Julio Allen, he neither cites to the
record in which the final jury instructions were discussed at the trial nor to any legal
authority relevant to jury instructions. See T.R.A.P. 27(a)(7)(A); Tenn. Ct. Crim. App. R.
10(b). Appellate review is again frustrated by counsel‘s failure to comply with the Rules
of Appellate Procedure, and we caution counsel that repeated instances of noncompliance
will result in waiver. In his brief, the Defendant‘s argument focuses on whether
sufficient evidence corroborated the Defendant‘s extrajudicial statements. We interpret


                                          -36-
the Defendant‘s issue as relating to the trial court‘s refusal to instruct the jury on
corroboration.

        A criminal defendant has ―a right to a correct and complete charge of the law.‖
Hanson, 279 S.W.3d at 280 (citing State v. Garrison, 40 S.W.3d 426, 432 (Tenn. 2000)).
As a result, a trial court has a duty ―to give proper jury instructions as to the law
governing the issues raised by the nature of the proceeding and the evidence introduced at
trial.‖ State v. Hawkins, 406 S.W.3d 121, 129 (Tenn. 2013) (citing Dorantes, 331
S.W.3d at 390); see State v. Thompson, 519 S.W.2d 789, 792 (Tenn. 1975). An
erroneous jury instruction, though, may deprive the defendant of the constitutional right
to a jury trial. See Garrison, 40 S.W.3d at 433-34. ―An instruction should be considered
prejudicially erroneous only if the jury charge, when read as a whole, fails to fairly
submit the legal issues or misleads the jury as to the applicable law.‖ State v. Faulkner,
154 S.W.3d 48, 58 (Tenn. 2005); see State v. Vann, 976 S.W.2d 93, 101 (Tenn. 1998).

       The record reflects that defense counsel requested a jury instruction relative to
corroborating the Defendant‘s statements to Ms. Wells, Ms. Holsinger, and Mr. Allen.
Counsel told the trial court that a pattern instruction did not exist but suggested an
instruction that ―a confession by the defendant standing alone is not enough for a guilty
verdict. The confession may be taken in connection with other evidence, direct or
circumstantial, corroborating them and if, from all the evidence so considered together,
the crime and the guilt of the person . . . is established beyond a reasonable doubt.‖ The
prosecutor stated that defense counsel was discussing corpus delicti, which was a matter
for the court to determine. The prosecutor stated that the trial court, not the jury, should
determine whether sufficient evidence corroborating the Defendant‘s statement existed to
establish the corpus delicti because it was an aspect of whether sufficient evidence
existed to support a conviction. The prosecutor stated that once a trial court determined
that the State presented sufficient evidence corroborating a defendant‘s statement, the
general pattern jury instruction regarding confessions and statements against interests was
warranted.

       After review of relevant legal authority, the trial court relied, in large part, upon
State v. Bishop, 431 S.W.3d 22 (Tenn. 2014), in denying the Defendant‘s request for the
jury instruction. The court noted that the recent legal authority reflected that the proper
procedure was for the trial court to make a determination regarding corroboration of the
Defendant‘s extrajudicial statements and that if sufficient corroboration existed to
establish trustworthiness pursuant to the modified trustworthiness standard, any
contradictory evidence became a credibility determination for the jury. The court denied
the request and stated that at the end of the proof, it would determine whether sufficient
corroboration existed to allow the jury to deliberate.

      At the close of the proof, the Defendant made a motion for a judgment of acquittal
on the basis that the statements the Defendant allegedly made to Ms. Wells, Ms.

                                           -37-
Holsinger, and Mr. Allen were not corroborated and that the testimony of the witnesses
was not credible. The trial court determined that the critical issue was the identity of the
perpetrator and that three witnesses testified regarding the Defendant‘s incriminating
statements.

       Relative to Ms. Holsinger, the trial court noted that she testified that the
Defendant, while in a ―violent fit,‖ stated that he killed the victim and that he would kill
Ms. Holsinger. The court noted that after the violent incident, Ms. Holsinger said the
Defendant admitted stabbing the victim because of money, taking bonds from a lockbox,
and opening a window and ransacking the house to make it look as though a burglary
occurred. The court acknowledged the defense had presented evidence challenging Ms.
Holsinger‘s credibility but found that a reasonable juror could find Ms. Holsinger‘s
testimony regarding the Defendant‘s statement true. The court found that the details
contained in the Defendant‘s statement were corroborated by other trial evidence. The
court found that the crime scene photographs and the autopsy results reflected the victim
was stabbed to death and that someone had tampered with the lockbox. The court found
that the evidence of the victim‘s life insurance policy, regardless of the Defendant‘s trust
fund, supported the financial motive expressed in the Defendant‘s statement. The court
determined that pursuant to the modified trustworthiness standard, sufficient evidence
corroborated Ms. Holsinger‘s testimony. The court noted that the jury was free to credit
or discredit the testimony but that contradictory evidence did not render the Defendant‘s
statement to Ms. Holsinger untrustworthy.

       Relative to Ms. Wells, the trial court recounted her testimony regarding the
Defendant‘s relationship with the victim and regarding the weekend of the killing. The
court found that Ms. Wells stated that the Defendant was not home, that he returned late
with his friend Mr. Haskins, that the men were upset, that the Defendant had blood on his
clothes, and that the Defendant said, ―The b---- made me do it.‖ The court found that Ms.
Wells‘s testimony provided circumstantial evidence that the Defendant was ―involved in
some act that resulted in blood that night.‖ The court found that this evidence, along with
her testimony that the Defendant told her to tell the police they had gone fishing that
evening, provided sufficient evidence, if found credible, for a reasonable juror to
determine that the Defendant had a guilty conscience because he was attempting to create
an alibi. The court found circumstantial evidence to connect the Defendant to the
victim‘s killing.

       Relative to Mr. Wilson, the trial court found that although the defense challenged
Mr. Wilson‘s credibility, Mr. Wilson was adamant he saw the Defendant‘s car in the
victim‘s driveway. The court found that if believed, the testimony placed the Defendant
at the victim‘s house around the time of the killing. The trial court did not address Mr.
Allen‘s testimony.



                                           -38-
        The trial court found based upon the testimony of Ms. Holsinger, Ms. Wells, and
Mr. Wilson that a reasonable juror could find that the Defendant was the person who
committed first degree murder. The court noted that the jury might discredit a portion or
all of the testimony but that enough evidence had been presented to allow the jury to
deliberate.

       The record reflects that the parties did not address the requested instruction again
but that the trial court provided an instruction relative to admissions against interest. The
instruction read as follows:

              Evidence has been introduced in this trial of a statement or
       statements by the defendant made outside the trial, to show an admission
       against interests. An admission against interest is a statement by the
       defendant which acknowledges the existence or truth of some fact
       necessary to be proven to establish the guilt of the defendant or which tends
       to show guilt of the defendant or is evidence of some material fact, but not
       amounting to a confession.

               While this evidence has been received it remains your duty to decide
       if in fact such statement was ever made. If you believe a statement was not
       made by the defendant you should not consider it. If you decide the
       statement was made by the defendant, you must judge the truth of the facts
       stated. In so determining, consider the circumstances under which the
       statement was made. Also consider whether any of the other evidence
       before you tends to contradict the statement in whole or in part. You must
       not, however, arbitrarily disregard any part of any statement, but rather
       should consider all of any statement you believe was made and is true. You
       are the sole judges of what weight should be given such statement. If you
       decide a statement was made, you should consider it with all other evidence
       in the case in determining the defendant‘s guilt or innocence.

See T.P.I.—Crim. 42.11 Admission Against Interest (19th ed. 2015).

        Recently in State v. Bishop, 431 S.W.3d 22 (Tenn. 2014), our supreme court
adopted the modified trustworthiness standard when establishing corroboration of a
defendant‘s extrajudicial statements. In Bishop, the court stated that ―a defendant‘s
extrajudicial confession is sufficient to support a conviction only if the State introduces
‗independent proof of facts and circumstances which strengthen or bolster the confession
and tend to generate a belief in its trustworthiness, plus independent proof of loss or
injury.‘‖ Id. at 58 (quoting State v. Lucas, 152 A.2d 50, 60 (N.J.1959)). The court stated
that when a crime does not result in tangible injury, the corroboration ―must implicate the
accused in order to show that a crime has been committed.‖ Id.; see Smith v. United
States, 348 U.S. 147, 154 (1954).

                                            -39-
       The modified trustworthiness rule ―requires ‗substantial‘ independent evidence to
bolster a defendant‘s extrajudicial confession or admission.‖ Id. (citing Opper v. United
States, 348 U.S. 84, 93 (1954)). The court explained the analysis courts should apply
when a defendant challenges the admission of his extrajudicial statements on the basis of
lack of corroboration. If the charged offense involves a tangible injury, the State is
required to provide ―substantial independent evidence tending to show that the
defendant‘s statement is trustworthy, plus independent prima facie evidence that the
injury actually occurred.‖ Id. at 59. The State is neither required to demonstrate that the
―injury resulted from someone‘s criminal act‖ nor ―link the defendant to the injury.‖ Id.
(citing Lucas, 152 A.2d at 60). The State must ―introduce substantial independent
evidence that the defendant‘s confession is trustworthy,‖ which is accomplished by
presenting independent evidence corroborating the ―essential facts contained in the
defendant‘s statement.‖ Id. The court noted that independent corroboration of one key
portion of a defendant‘s statement might corroborate the whole statement. Id. The court
determined that another method of bolstering a defendant‘s admission ―is to present
independent evidence that ‗parallel[s] the defendant‘s confession‘ or corroborates the
defendant‘s account of what happened immediately before or after the crime.‖ Id. at 60
(quoting State v. Weisser, 150 P.3d 1043, 1051-52 (N.M. 1985)). After the State presents
independent evidence establishing the prima facie trustworthiness of an admission or
confession, ―the existence of contradictory evidence does not necessarily render the
confession untrustworthy.‖ Id. at 61. Rather, contradictory or conflicting evidence
simply raises a credibility issue to be resolved by the finder of fact. Id.

       A trial court‘s determination of whether a defendant‘s    extrajudicial admission or
confession is sufficiently corroborated is a mixed question      of law and fact, and the
standard of review on appeal is de novo. Id. A trial court‘s     factual determinations are
presumed correct unless the record preponderates against         them. Id. 61-62 (citing
Weisser, 150 P.2d at 1045).

        The record reflects that the medical examiner concluded the victim‘s cause of
death was multiple stab wounds and that the manner of death was homicide. The offense
involved a tangible injury, i.e. the death of the victim, which was corroborated by the
medical examiner‘s testimony. We note that the victim‘s death was not disputed at the
trial and that the only disputed fact was the identity of the perpetrator. The State was also
required to establish the trustworthiness of the Defendant‘s extrajudicial statements to
Ms. Wells, Ms. Holsinger, and Mr. Allen by providing substantial independent evidence
corroborating the facts in the statements.

        Ms. Holsinger testified that during a 1991 physical altercation, the Defendant
stated that he had stabbed the victim to death and that he would get away with killing Ms.
Holsinger. She said the Defendant stated that he made the victim‘s killing look like a
burglary by making it appear as though someone had entered the victim‘s home through
the laundry room window and had ―rummaged through‖ the home. She said the

                                            -40-
Defendant told her that he left a lockbox outside the home also in an effort to make the
killing look like a burglary. Ms. Holsinger testified that the Defendant told her that he
waited in the bedroom closet for the victim to arrive, waited for the victim to change her
clothes, jumped out of the closet, and began stabbing the victim.

        Mr. Allen testified that he and the Defendant discussed the Defendant‘s pending
criminal charges when confined at the jail. Mr. Allen said that the Defendant admitted
killing his mother for insurance money, that the Defendant and the victim had a ―falling
out,‖ that he had no money, that he ―lost it,‖ and that he stabbed the victim five or six
times. Mr. Allen testified that the Defendant stated he made the scene look as though a
robbery occurred, broke into the victim‘s lockbox and took about $4,000 of the victim‘s
property, and went home wearing bloody clothes. Mr. Allen said the Defendant told his
then-wife what occurred and that the wife never reported the Defendant to the police.
Mr. Allen stated that the Defendant reported inheriting approximately $60,000.

       The record reflects that the Defendant reported discovering the victim‘s body and
that he told the responding officer he believed a burglary had occurred and requested the
officer inspect an open window that was usually closed and secured. The officer
concluded it was impossible someone had entered the home through the window because
it was too small and the cobwebs and dust around the window were undisturbed.
Photographs of the crime scene showed the victim dressed in a nightgown, blood on her
chest and nightgown, and stab wounds to her chest. The photographs and witness
testimony established that the victim was found on her bedroom floor and that a pried-
open lockbox was found in the same bedroom. Ernest Wilson was adamant that he saw
the Defendant‘s car parked in the victim‘s driveway around the time of the murder. The
medical examiner testified that the victim suffered six stab wounds, that the stabbing
occurred when the victim was on or around the bed, that the victim could have been
upright when the incident began, and that most of the stab wounds were inflicted when
the victim was lying down. Ms. Wells testified that the Defendant retuned home late on
the night of the killing, that his clothes were bloody, and that he was agitated and frantic.
Furthermore, the Defendant submitted claims for the victim‘s unpaid compensation and
life insurance benefits from her employer, which totaled approximately $70,000.
Likewise, the Defendant‘s trust fund was overseen by the victim, and the victim‘s
approval was required for large disbursements from the account beyond the Defendant‘s
monthly distribution, which was a source of contention and led to arguments between the
victim and the Defendant.

       We conclude that the State established the trustworthiness of the Defendant‘s
statements to Ms. Holsinger and Mr. Allen by providing substantial independent evidence
corroborating the facts contained in the Defendant‘s statements. Although the defense
challenged the credibility of the witnesses, credibility was a determination for the jury
and did not impact the trustworthiness of the statements because the assertions contained
in the statements were corroborated by substantial independent evidence. We conclude

                                            -41-
that the Defendant‘s statements to Ms. Holsinger and Mr. Allen were adequately
corroborated.

        Ms. Wells, however, did not testify that the Defendant admitted killing the victim.
She testified regarding her observations of the Defendant when he returned home late
with Mr. Haskins on the night of the killing. She stated that the Defendant was agitated
and frantic, that the Defendant‘s clothes were bloody, and that the Defendant told Mr.
Haskins and Ms. Wells to ―shut up‖ because the Defendant needed to think. She heard
the Defendant say, ―The b---- made me do it,‖ and saw the Defendant grab clothes,
garbage bags, and cleaning items and leave with Mr. Haskins. Ms. Wells testified that
the Defendant instructed her to tell the police that they were fishing that night and told
her she would be sorry if she told the police anything else. None of this evidence
amounts to a confession of guilt in the victim‘s killing, and therefore, the evidence
required no corroboration. Furthermore, Ms. Wells‘s testimony that sometime after the
victim‘s death, the Defendant grabbed her hair, put a knife to her throat, and said, ―[Y]ou
know what happened to my mother, you don‘t think I‘ll hesitate for a second with a w----
like you‖ is not a confession of guilt requiring independent corroboration. The statement
is circumstantial evidence that the Defendant was involved in the victim‘s killing.

       We conclude that the Defendant‘s statements to Ms. Holsinger and Mr. Allen were
adequately corroborated pursuant to the modified trustworthiness standard. We likewise
conclude that no jury instruction was required because whether the statements were
adequately corroborated is a question of law for the trial court, not the jury, to determine.
Likewise, the admissions against interest pattern jury instruction provided by the trial
court addressed the juror‘s duty to determine whether the Defendant made the statements,
and if so, to determine the truth of the facts. The Defendant is not entitled to relief on
this basis.

                            V.     Prosecutorial Misconduct

       The Defendant contends that the prosecutor committed multiple instances of
misconduct during closing argument. The State responds that the Defendant failed to
establish the prosecutor engaged in misconduct.

       Closing argument is ―a valuable privilege that should not be unduly restricted.‖
Terry v. State, 46 S.W.3d 147, 156 (Tenn. 2001); see State v. Bane, 57 S.W.3d 411, 425
(Tenn. 2001); State v. Cauthern, 967 S.W.2d 726, 737 (Tenn. 1998). However, closing
argument ―must be temperate, based upon the evidence introduced at trial, relevant to the
issues being tried, and not otherwise improper under the facts or law.‖ State v. Goltz, 111
S.W.3d 1, 5 (Tenn. Crim. App. 2003); see State v. Jordan, 325 S.W.3d 1, 64 (Tenn.
2010). A trial court has significant discretion in controlling closing argument, and its
decisions relative to the contents of argument may only be reversed upon an abuse of


                                            -42-
discretion. Terry, 46 S.W.3d at 156; Cauthern, 967 S.W.2d at 737; Smith v. State, 527
S.W.2d 737, 739 (Tenn. 1975).

       Although an exhaustive list of the bounds of prosecutorial impropriety cannot be
defined, five general areas of prosecutorial misconduct have been recognized:

       1. It is unprofessional conduct for the prosecutor intentionally to misstate
       the evidence or mislead the jury as to the inferences it may draw.

       2. It is unprofessional conduct for the prosecutor to express his personal
       belief or opinion as to the truth or falsity of any testimony or evidence or
       the guilt of the defendant. See State v. Thornton, 10 S.W.3d 229, 235
       (Tenn. Crim. App. 1999); Lackey v. State, 578 S.W.2d 101, 107 (Tenn.
       Crim. App. 1978); Tenn. Code of Prof‘l Responsibility DR 7–106(c)(4).

       3. The prosecutor should not use arguments calculated to inflame the
       passions or prejudices of the jury. See Cauthern, 967 S.W.2d at 737; State
       v. Stephenson, 878 S.W.2d 530, 541 (Tenn. 1994).

       4. The prosecutor should refrain from argument which would divert the jury
       from its duty to decide the case on the evidence, by injecting issues broader
       than the guilt or innocence of the accused under the controlling law, or by
       making predictions of the consequences of the jury‘s verdict. See
       Cauthern, 967 S.W.2d at 737; State v. Keen, 926 S.W.2d 727, 736 (Tenn.
       1994).
       5. It is unprofessional conduct for a prosecutor to intentionally refer to or
       argue facts outside the record unless the facts are matters of common public
       knowledge.

       Standards Relating To The Prosecution Function And The Defense
       Function §§ 5.8–5.9 Commentary (ABA Project on Standards for Criminal
       Justice, Approved Draft 1971).

Goltz, 111 S.W.3d at 6.

        If improper argument occurs, a new trial is required only if the argument affected
the outcome of the trial to a defendant‘s prejudice. Bane, 57 S.W.3d at 425. In
determining whether prosecutorial misconduct affected the jury verdict to prejudice a
defendant, this court has stated a court should consider the conduct in light and in context
of the facts and circumstances of the case, any curative measures taken by the trial court
and the prosecutor, the prosecutor‘s intent in making the comment, the cumulative effect
of the improper comment and any additional errors, the strength or weakness of the case,
whether the prosecutor‘s comments were lengthy and repeated or isolated, and whether

                                           -43-
the comments were in response to defense counsel‘s closing argument. Judge v. State,
539 S.W.2d 340, 344 (Tenn. Crim. App. 1976); see Goltz, 111 S.W.3d at 5-6.

                                    A.     Julio Allen

        The Defendant asserts that the prosecutor improperly argued that Mr. Allen knew
about the life insurance policy only because the Defendant ―confessed it‖ to Mr. Allen.
The Defendant argues that Mr. Allen had access to the discovery materials, which
contained information about the policy. The Defendant notes that Mr. Allen admitted
telling the Defendant that he could assist in the defense only if the Defendant told him all
the facts of the case and that the Defendant could have told Mr. Allen the police believed
the Defendant killed the victim for the life insurance proceeds. The Defendant, likewise,
notes that Mr. Allen was not credible and could have told the police the Defendant killed
the victim based on the Defendant‘s stating the police believed the Defendant killed the
victim for money.

       The record reflects the following during the prosecutor‘s closing argument:

       . . . And we know [the Defendant] was the beneficiary of this life insurance
       policy. And that becomes important when we look at . . . the motive, . . .
       what evidence do we have that he‘s the one that killed his mother.

               Well, let‘s talk about what Juilo Allen says. Now, [defense counsel]
       is gonna say, well, [Mr. Allen] could have got somebody to Google it, or he
       could have got somebody to do this, or he could have snuck in his cell and
       read through [the Defendant‘s] file, but let‘s say he found a[n] article about
       the murder. He might have found out she was stabbed. We know he
       knows she was stabbed. He might have found out about the lockbox and . .
       . somehow – through some manner like that if he was able to find
       somebody to Google it or whatever. But, you know, if he was gonna tell
       everything that would be . . . a fact – one thing he would not have known is
       about the life insurance policy because that was not mentioned in the press
       or anything. That issue . . . the life insurance proceeds were paid into
       Chancery Court, and there was a lawsuit over . . . dividing that up sometime
       much later than the murder. It had nothing to do with the murder at that
       time until we started looking into this for the motive as to why he would
       have killed his mother. So I submit to you that Mr. Allen‘s testimony is
       very credible when you look at the way that he would have got that
       information, is as he told you, in the conversations during their breaks
       sitting out there around the prison talking about [the Defendant‘s] case.

The record reflects that the Defendant did not object during closing argument. See
T.R.A.P. 36(a) (―Nothing in this rule shall be construed as requiring relief be granted to a

                                           -44-
party responsible for an error or who failed to take whatever action was reasonably
available to prevent or nullify the harmful effect of an error.‖). The State contends the
Defendant has waived consideration of this issue because he failed to object
contemporaneously, and the Defendant has not addressed the State‘s argument.                We
conclude that the issue is waived for failure to object contemporaneously, and we decline
to review the issue for plain error. The Defendant is not entitled to relief on this basis.

                            B.     Burglary and the Lockbox

       The Defendant asserts that that the prosecutor misled the jury when he argued the
Defendant attempted to convince the responding police officers that the victim had been
killed during a robbery ―when the only thing taken was the lockbox.‖ He argues the
prosecutor‘s stating that the lockbox contained bonds and that evidence showed the
Defendant wanted the lockbox was improper. The State responds that although the trial
court did not sustain defense counsel‘s objection, the court provided a curative instruction
and that no error occurred.

       We note that the Defendant neither cites to the relevant portion of the prosecutor‘s
argument nor to legal authority supporting his argument. See T.R.A.P. 27(a)(7)(A);
Tenn. Ct. Crim. App. R. 10(b). In any event, the record reflects the prosecutor stated the
following:

       . . . let‘s look what happens when the police get to the scene, you know,
       what Larry Gilland says he finds. Well, he says it‘s kind of odd, you know,
       [the Defendant], you saw the pictures of [the victim] laying in the floor
       with the holes in her chest. He‘s just found his mother like that, and he‘s
       calm about it. And what he immediately starts trying to do is say, okay,
       this had to be a burglary. Somebody came in here, and they must have
       come in through this window because I used my key to get in the door and
       so, this has to be how it happened. I mean, repeatedly takes him to the
       window trying to get . . . Gilland, to believe that somebody had broken into
       the house in order to do a robbery and killed his mother in the meantime.

               But the house is not ransacked. I mean, the only thing that anybody
       has gotten into in the house, it appears, is this lockbox that had the bonds in
       it that we know that [the Defendant] wanted the box.

       Defense counsel objected on the basis that no evidence showed bonds were in the
lockbox. The trial court instructed the jury that counsel‘s arguments were not evidence,
that the jurors were to weigh the evidence heard during the trial, and that the jurors
should disregard counsel‘s arguments if they conflicted with the evidence.



                                            -45-
         The trial evidence reflects that the lockbox was found pried open and inside the
victim‘s bedroom at the time the victim was discovered and that the lock to the box was
found outside the home two months later when the police returned to the scene. Ms.
Wells testified extensively about the Defendant‘s and the victim‘s arguments regarding
money. Ms. Wells also testified that the Defendant told her that the victim kept the bonds
in a lockbox inside the victim‘s home. We conclude that although evidence showed the
Defendant believed the lockbox contained the bonds, no evidence showed that the bonds
were taken from the lockbox at the time of the killing. To the contrary, the record
reflects that the bonds were found inside the victim‘s car. Although not presented at the
trial, the supplemental police report completed by Detective Stiles reflects that three days
after the victim‘s body was discovered, Detective Stiles returned to the crime scene after
receiving information that the victim had hidden the bonds in the victim‘s car upon
learning the Defendant had stolen some of the bonds, that Detective Stiles searched the
glove box of the victim‘s car, and that he found bonds valuing $4400 in the glove box.
As a result, the prosecutor‘s stating that the lockbox contained the bonds at the time of
the killing was a misstatement of the evidence. However, we conclude that the statement
did not affect the jury‘s verdict to the prejudice of the Defendant.

        The evidence shows that at the time of the killing, Ernest Wilson saw the
Defendant‘s black car parked at the victim‘s house, although Mr. Wilson was unclear
about the make and model of the black car. After discovering the victim, the Defendant‘s
demeanor was calm and emotionless, and he was seen grinning as the victim‘s body was
removed from the home. Upon the victim‘s death, the Defendant submitted claims for
the victim‘s unpaid compensation and an application to receive life insurance benefits, all
of which totaled $70,000. The initial investigation led the police to believe the Defendant
killed the victim for financial gain, and witness testimony reflected that the Defendant
and the victim argued frequently about the money contained in the Defendant‘s trust
fund. Although the Defendant received a monthly distribution from the fund and could
have obtained additional nominal amounts from the fund‘s administrator, the victim had
to approve large disbursements. While in jail, the Defendant told Julio Allen that he had
killed his mother for insurance money after a falling out with the victim, that the
Defendant needed money, that he ―lost it‖ and stabbed the victim five or six times, that he
went home wearing bloody clothes, and that he told his then-wife what had occurred.
Ample evidence was presented that the victim was killed for financial gain, regardless of
whether bonds were taken from the lockbox. Furthermore, Ms. Wells‘s testimony
regarding the night of the killing corroborates Mr. Allen‘s testimony that the Defendant
arrived home late with Mr. Haskins, that the men were frantic, and that the Defendant‘s
clothes were bloody. Ms. Wells testified that the Defendant stated, ―[T]he b---- made me
do it.‖ Ms. Wells saw the Defendant grab trash bags, clothes, and cleaning items, leave
the home, and return hours later wearing different clothes. The Defendant is not entitled
to relief on this basis.



                                           -46-
                                C.     Improper Vouching

       The Defendant asserts that the prosecutor improperly vouched for Ms. Wells and
Ms. Holsinger by stating the women had no reason to lie. The State responds that witness
credibility was critical to this case and that the prosecutor‘s statements were nothing
more than ―an invitation to the jury to carefully consider‖ the testimony and to determine
the witnesses‘ credibility.

        We note, yet again, that the Defendant failed to cite to the relevant portion of the
prosecutor‘s argument and to legal authority supporting his argument. See T.R.A.P.
27(a)(7)(A); Tenn. Ct. Crim. App. R. 10(b). We are dismayed by counsel‘s repeated
disregard for the Rules of Appellate Procedure and the rules of this court and note
counsel is a veteran criminal defense attorney. The record reflects, in relevant part, that
the prosecutor told the jurors they could determine Ms. Holsinger did not want to testify
at the trial because she was scared, that Investigator Day admitted it was difficult for him
to locate Ms. Holsinger during his investigation, and that ―[t]here‘s no reason that she
would have to come in here, sit – have – from 1991 to today to tell you some kind of lie
about [the Defendant].‖ The prosecutor also discussed Ms. Wells‘s fear of the Defendant
and her being seventeen years old at the time of the victim‘s death and thinking the
Defendant killed his mother. The prosecutor told the jurors, ―And again, there‘s no
reason for her to come here and tell you these lies 27 years afterwards, I mean, to come
all the way up here from [Alabama] on two different occasions just to be here at this trial
and tell you that [the Defendant] killed his mother other than that she wants justice for
[the victim].‖

       We note that during defense counsel‘s closing argument, he rightfully focused on
witness credibility. In fact, counsel‘s first statement to the jurors was ―[r]evenge is a dish
best served in Court.‖ Counsel focused his argument relative to Ms. Holsinger‘s
credibility by distinguishing the details Ms. Holsinger provided with the evidence
obtained from the crime scene, including the number of stab wounds the victim suffered,
the location of the lockbox, and whether the house was ransacked. Counsel focused his
argument relative to Ms. Wells‘s credibility on the portions of her testimony that
conflicted with portions of the trial evidence, including her statement that the
Defendant‘s clothes were bloody, despite the medical examiner‘s testimony that most of
the blood from the victim‘s injuries would have been internal bleeding and despite the
lack of blood inside the Defendant‘s car. Counsel stated that he could not explain why
Ms. Wells was ―telling an untruth,‖ that he could not ―prove why she would lie,‖ and that
he could only tell the jurors she lied.

       In rebuttal, the prosecutor told the jurors that the ―legal issue for your
consideration is the credibility of . . . these witnesses, whether or not you believe these
witnesses that testified[.]‖ The prosecutor then focused on the factors generally used in
the jury instruction to guide a juror‘s credibility determination of the witnesses, including

                                            -47-
whether Ms. Wells could hear and see clearly when she saw the Defendant return home
around the time of the killing and whether Ms. Wells and Ms. Holsinger had clear
memories. The prosecutor stated relative to Ms. Wells that ―if [she‘s] making all this
stuff up that [defense counsel] wants you to believe, that‘s academy award material right
there.‖ The prosecutor told the jury to remember the women‘s demeanors during their
testimony and to determine whether the women answered questions directly or evaded
answering them and whether the women provided detailed testimony.

       The prosecutor also stated in his rebuttal argument that defense counsel had
suggested that Ms. Holsinger and Ms. Wells had ―some sort of revenge motive.‖ The
prosecutor stated, ―If that were the case, they would have been up here long ago, not 26
years, 27 years later.‖ The prosecutor noted that the witnesses did not want to testify and
stated that the witnesses did not come forward because they were scared of the
Defendant.

        Although the Defendant did not contemporaneously object to the prosecutor‘s
statements that Ms. Holsinger and Ms. Wells had no reason to lie, he requested a mistrial
after the jury began deliberations. Counsel argued that the prosecutor‘s statements were
impermissible bolstering. The trial court disagreed. Relative to Ms. Holsinger, the court
found that although some of Ms. Holsinger‘s testimony did not ―match‖ the crime scene,
portions of her testimony matched the scene and that the State was permitted to argue that
her testimony supported the evidence. Relative to Ms. Wells, the court found that it was
permissible for the jury to evaluate her demeanor during her testimony in determining
whether she was being truthful. The court determined that the State did not
impermissibly bolster the testimony of Ms. Wells and Ms. Holsinger.

        Vouching occurs when a prosecutor expresses personal opinion that a witness is
telling the truth. See, e.g., State v. Sexton, 368 S.W.3d 371, 419-20 (Tenn. 2012); Goltz,
111 S.W.3d at 6-7. Our supreme court has repeatedly condemned a prosecutor‘s
expression of personal belief in the truth or falsity of evidence. See, e.g., Sexton, 368
S.W.3d at 420. The term ―bolstering‖ generally refers to the admission of a witness‘s
prior consistent statement. See State v. Hodge, 989 S.W.2d 717, 725 (Tenn. Crim. App.
1998); State v. Robert D. Walsh, No. W1999-01473-CCA-R3-CD, 2001 WL 91949, at *8
(Tenn. Crim. App. Jan. 30, 2001) (―‗[B]olstering‘ generally refers to the situation in
which the state offers a prior consistent statement of the victim to enhance the credibility
of her testimony at trial.‖), perm. app. denied (Tenn. June 4, 2001).

       We conclude that despite the theme that Ms. Holsinger and Ms. Wells were
believable witnesses, the prosecutor‘s argument was limited to explaining why the jury
should accredit the testimony of Ms. Holsinger and Ms. Wells. The prosecutor did not
make inappropriate statements about his personal belief in the witness testimony. To the
contrary, the prosecutor‘s statements were focused on explaining why Ms. Wells and Ms.
Holsinger testified truthfully. Defense counsel challenged the credibility of Ms. Wells

                                           -48-
and Ms. Holsinger because it was critical to the outcome of the trial, and counsel‘s
opening remarks during his closing argument were about the witnesses‘ motive to obtain
revenge against the Defendant. The prosecutor did not engage in impermissible vouching
or bolstering, and the Defendant is not entitled to relief on this basis.

                              D.     The Victim’s Enemies

       The Defendant asserts that the prosecutor misled the jury by arguing that no
testimony showed the victim had any enemies other than the Defendant. He stated that
the defense ―clearly elicited testimony‖ from Wanda Brown that David Nave ―was a
jealous boyfriend and that [the victim] intended to break off the relationship,‖ that the
neighborhood had been targeted by burglaries around the time of the killing, and that
Investigator Day knew ―there had been other suspects‖ in the killing.

       We note, yet again, that defense counsel had not cited to the relevant portion of the
prosecutor‘s argument, to the witness testimony, and to legal authority supporting his
argument. See T.R.A.P. 27(a)(7)(A); Tenn. Ct. Crim. App. R. 10(b). In any event, the
record reflects that the prosecutor stated the following during the rebuttal argument:

       There has not been one word of testimony from this witness stand or one
       document that‘s been introduced as an exhibit in this case to even suggest
       that anybody other than [the Defendant] killed [the victim], not one.

       . . . Wanda Brown, her best friend that she went to the fair with that night.
       Nobody has testified to anything negative about [the victim] that would
       suggest she had any enemies in this world other than [the Defendant]. And
       how do we know that – we use the word enemy – how do we know that that
       was not a good relationship? From what the witnesses told you . . . .

      Defense counsel objected on the ground that the prosecutor misconstrued the
evidence because Ms. Brown ultimately admitted during cross-examination that Mr.
Nave was a jealous boyfriend. The trial court overruled the objection and stated the jury
would determine whether the evidence supported the prosecutor‘s argument.

       The record reflects that the prosecutor did not question Ms. Brown about Mr.
Nave during direct examination. During defense counsel‘s cross-examination, Ms.
Brown initially testified that she did not know who the victim was dating at the time of
the victim‘s death. Ms. Brown said that she did not know the victim was dating Mr.
Nave and that the victim never mentioned him. After refreshing her recollection with her
1986 statement to the police, she agreed she knew the victim was dating someone but that
the victim never identified the man‘s name. Ms. Brown recalled the victim said that the
man had bought concert tickets but that the victim was thinking about ending the


                                           -49-
relationship. The record does not reflect that Ms. Brown, or any witness, testified that
Mr. Nave was a jealous boyfriend. The Defendant is not entitled to relief on this basis.

                          E.    Julio Allen’s Plea Agreement

      The Defendant argues that the prosecutor‘s statements regarding whether a plea
agreement existed between the State and Mr. Allen in exchange for his testimony
improperly shifted the burden to the defense. The State responds that the prosecutor‘s
statements were proper.

      The record reflects that during the prosecutor‘s rebuttal argument, he stated that
defense counsel wanted the jury to believe that Mr. Allen was

      made all kind[s] of promises to get him to come in here and bolster up this
      case against Mr. Hill. He told you there was not, and there‘s been . . . no
      proof to the contrary. There‘s been names thrown about, Attorney General
      Nassios, Attorney General Fitzgerald and so forth that just live – the officer
      is just right over there. Bring them in here if there‘s a deal that he wants
      you to believe has been made. He can go over and get them and bring them
      in here, let them tell you there was or was not a deal. He knows there was
      no deal, otherwise, he would have brought them in here.

       Defense Counsel did not contemporaneously object but requested a mistrial after
the jury began its deliberations. Counsel argued that the State knew that

      the only reason Julio testified is because once this is all over, he‘s going to
      get a break in his sentence. And it‘s not just here. They did the same thing
      in Federal Court. You get to plead, but you don‘t get sentenced until after
      the trial so everybody can say there is no deal. That is the most dishonest
      situation to put this snitch up here and let him say there is no deal, when he
      said, I‘m here testifying in the fervent hopes – actually he said yes when I
      asked that – in fervent hopes of getting a deal. It‘s dishonest and it
      misleads the jury.

       The trial court found that the State argued that no plea agreement existed with Mr.
Allen and that Mr. Allen was ―pretty straightforward‖ that he hoped to receive a plea
offer by testifying against the Defendant. The court determined that the State did not
misstate the evidence or mislead the jury by stating Mr. Allen did not have a plea
agreement ―at this point.‖

        We conclude that the issue is waived for counsel‘s failure to object
contemporaneously, and we decline to review it for plain error. The Defendant is not
entitled to relief on this basis.

                                           -50-
                           F.     Controlled Jail Environment

       The Defendant argues that the prosecutor misstated Lieutenant Patrick‘s testimony
regarding the controlled environment at the jail where the Defendant and Mr. Allen were
confined. The State responds that the comments were not improper.

       The record reflects that the prosecutor stated during his rebuttal argument,

       And you heard from Lieutenant Patrick from the sheriff‘s department. And
       that [is] a controlled environment out there. They control who can talk to
       who and who can be where, out of their cells and so forth. As much as
       [defense counsel] wants you to believe that Julio Allen went into [the
       Defendant‘s] cell and rummaged through his papers, Lieutenant Patrick and
       Mr. Allen told you, you can‘t do that because they‘re out in the yard.

       Defense counsel objected on the basis that the prosecutor‘s statement was ―not
true.‖ The trial court stated that ―it‘s argument‖ and that it was ―up to the jury to
determine if there‘s evidence to support that argument.‖ Counsel stated that Lieutenant
Patrick testified that ―they could pass letters and make calls.‖ The court overruled the
objection. The prosecutor continued as follows:

       [Defense counsel] wants you to believe that Julio Allen went into his cell
       and got some papers and rummaged through them. The problem with that
       is there‘s no proof of that, absolutely none. Mr. Allen told you, he told me
       face to face out in the yard that he killed his mother and how he did it, how
       he stabbed her.

        After the jury began deliberations, defense counsel requested a mistrial. Counsel
stated that the prosecutor discussed in his argument the controlled environment at the jail.
Counsel noted for the trial court that he questioned Lieutenant Patrick about ―hall men
passing letters and that Lieutenant Patrick responded that such conduct violated jail
policy but that it occurred.‖ Counsel noted that the officer agreed an inmate could send
an email asking someone to Google any topic. Counsel argued that communication
existed within the jail, although the prosecutor told the jury that the officer testified that
the jail was a controlled environment. Counsel further argued

       It is not a controlled environment, and that‘s not what the lieutenant said.
       That‘s their policy, but the truth of the matter is, there‘s plenty of
       communication going on between inmates inside that facility. And that‘s
       what the [l]ieutenant testified to, and [the prosecutor] should not have
       misled the jury in that way.



                                            -51-
The trial court found that a jail was a controlled environment. The court found that
although evidence was presented that there were opportunities in which someone could
enter a cell and see ―that stuff,‖ the State was not incorrect by arguing the jail was a
controlled environment.

      The record reflects defense counsel stated the following during his closing
argument:

       But if you walk back in there and say, you know, Julio Allen, really? Did
       that help? Did that help us decide anything here? Julio Allen told you,
       yeah, When I got my . . . paperwork in my case, my discovery . . .
       everything you see in those notebooks over there the defendant has in a box
       under his bunk, when usually there‘s at least two people in a cell. And
       when the door is open, you can go out and someone else can go in, and they
       can look through your paperwork, or your cellmate can look through your
       paperwork and talk about it to the next guy when they‘re out there on
       break. All that information . . . about the insurance settlement, the
       insurance money, I got that from the State of Tennessee. They provided
       that to me in discovery. Here are the insurance documents. So, . . . I give
       him a copy of it and say, here‘s the insurance documents. So, they‘re out
       there in his cell, loose papers, waiting for a snitch to come along and say, I
       know . . . about the murder case you can‘t prove. Let me help you out.
       You help me, I‘ll help you.

       Lieutenant Patrick testified regarding jail security. He said that generally, inmates
were allowed out of their cells about four hours per day and that they were allowed to
enter the day room. He said that Mr. Allen and the Defendant were confined in the same
area of the jail and would have been allowed out of their cells at the same time. On
cross-examination, Lieutenant Patrick stated that an inmate could send an email asking a
person to Google a topic and that the inmate could receive a response. He said that the
time out of the cell occurred when an opportunity arose and was not at a regularly
scheduled time and that correction officers might permit an inmate to use the officer‘s
telephone to place a call. On redirect examination, Lieutenant Patrick stated that it was
possible for a ―hall man‖ to take an item from one inmate to another and that
communication occurred inside the jail.

        The record reflects that the prosecutor‘s statements were designed to rebut defense
counsel‘s argument that Mr. Allen could have entered the Defendant‘s cell and read the
discovery materials related to the victim‘s killing. Lieutenant Patrick discussed jail
security and the Defendant and Mr. Allen‘s confinement to the same area and their being
allowed out of their cells for about four hours per day. Although Lieutenant Patrick
testified that inmates found methods to communicate, were permitted to send and receive
emails, and were sometimes permitted to use correction officers‘ telephones, no evidence

                                           -52-
showed the jail was not a controlled environment. The prosecutor did not misstate the
evidence. The Defendant is not entitled to relief on this basis.

                              VI.    Statute of Limitations

        At oral argument, this court questioned the parties about whether a statute of
limitations barred the Defendant‘s second degree murder conviction. We permitted
supplemental briefs on this issue. The Defendant argues that pursuant to Tennessee Code
Annotated section 40-2-101 (1982) (repealed 1989), he was never subject to a sentence of
death or life imprisonment and that the statute of limitations for second degree murder
had expired before the indictment was returned. The State responds that the Defendant‘s
conviction is not improper because the possible sentence for second degree murder at the
time of the offense was ten years to life imprisonment. We agree with the State.

        The offense occurred in September 1986. At this time, Tennessee Code Annotated
section 39-2-211(c) (1986) (repealed 1989), stated that second degree murder was a Class
X felony. The possible sentence for a second degree murder conviction was ten years to
life imprisonment. T.C.A. § 39-2-212 (1982) (repealed 1989). Furthermore, Code
section 40-2-101(a) (1986) (repealed 1989), stated that ―[a]ny person may be prosecuted,
tried and punished for any offense punishable with death or by imprisonment in the
penitentiary during life, at any time after the offense shall have been committed.‖ As a
result, no statute of limitations barred the Defendant‘s conviction for second degree
murder. We note that although the Tennessee General Assembly enacted the Criminal
Sentencing Reform Act of 1989, the Act provided that ―[f]or offenses committed prior to
November 1, 1989, the limitation of prosecution in effect at that time shall govern.‖ Id. §
40-2-101(f) (2014); see State v. Ricci, 914 S.W.2d 475 (Tenn. 1996) (stating the 1990
revision of Code section 40-2-101 ―had no effect on the limitation period applicable‖ to
offenses committed before the revision). As a result, no statute of limitations period
barred the Defendant‘s second degree murder conviction.

      We note that the judgment reflects that second degree murder is a Class A felony.
However, at the time of the offense in 1986, second degree murder was a Class X felony.
See T.C.A. § 39-2-211(c) (1986). As a result, we remand for the entry of a corrected
judgment.

        In consideration of the foregoing and the record as a whole, we affirm the
Defendant‘s conviction but remand for the entry of a corrected judgment reflecting the
proper felony classification for second degree murder as Class X.



                                         ____________________________________
                                         ROBERT H. MONTGOMERY, JR., JUDGE

                                           -53-